
	
		II
		110th CONGRESS
		1st Session
		S. 339
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 18, 2007
			Mr. Bayh (for himself,
			 Mr. Brownback, Mr. Lieberman, Mr.
			 Coleman, Mr. Graham,
			 Mr. Salazar, Mr. Sessions, Mr.
			 Bingaman, Mr. Lugar,
			 Mr. Obama, Ms.
			 Collins, Mr. Nelson of
			 Florida, Mr. Akaka,
			 Ms. Cantwell, Mrs. Clinton, Mr.
			 Durbin, Mrs. Feinstein,
			 Mr. Kennedy, Mr. Kerry, Mr.
			 Kohl, Mr. Leahy,
			 Mrs. Lincoln, Mr. Menendez, Mr.
			 Schumer, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote the national security and
		  stability of the United States economy by reducing the dependence of the United
		  States on oil through the use of alternative fuels and new technology, and for
		  other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Dependence Reduction through
			 Innovation in Vehicles and Energy Actor the
			 DRIVE
			 Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					TITLE I—Oil savings plan and requirements
					Sec. 101. Oil savings target and action plan.
					Sec. 102. Standards and requirements.
					Sec. 103. Initial evaluation.
					Sec. 104. Review and update of action plan.
					Sec. 105. Baseline and analysis requirements.
					Sec. 106. Nonregulatory measures.
					TITLE II—Fuel efficient vehicles for the 21st century
					Sec. 201. Tire fuel efficiency consumer
				information.
					Sec. 202. Tire efficiency program.
					Sec. 203. Reduction of school bus idling.
					Sec. 204. Fuel efficiency for heavy duty trucks.
					Sec. 205. Idling reduction tax credit.
					Sec. 206. Near-term vehicle technology program.
					Sec. 207. Plug-in hybrid electric and hydrogen vehicle
				prizes.
					Sec. 208. Lightweight materials research and
				development.
					Sec. 209. Hybrid and advanced diesel vehicles.
					Sec. 210. Advanced technology motor vehicles manufacturing
				credit.
					Sec. 211. Consumer incentives to purchase advanced technology
				vehicles.
					Sec. 212. Consumer incentives to purchase plug-in hybrid
				electric vehicles.
					Sec. 213. Federal fleet requirements.
					Sec. 214. Federal agency ethanol-blended gasoline and biodiesel
				purchasing requirement.
					Sec. 215. Use of the existing flexible fuel vehicle fleet of
				the Federal government.
					Sec. 216. Standards for executive agency
				automobiles.
					Sec. 217. Tax incentives for private fleets.
					Sec. 218. Reducing incentives to guzzle gas.
					Sec. 219. Increasing the efficiency of motor
				vehicles.
					TITLE III—Fuel choices for the 21st century
					Sec. 301. Increase in alternative fuel vehicle refueling
				property credit.
					Sec. 302. Extension of biodiesel income and excise tax
				credits.
					Sec. 303. Small ethanol producer credit expanded for producers
				of sucrose and cellulosic ethanol.
					Sec. 304. Use of CAFE penalties to build alternative fueling
				infrastructure.
					Sec. 305. Accelerating conversion to alternative fuels
				infrastructure.
					Sec. 306. Increasing consumer awareness of flexible fuel
				automobiles.
					Sec. 307. Minimum quantity of renewable fuel derived from
				cellulosic biomass.
					Sec. 308. Minimum quantity of renewable fuel derived from
				sugar.
					Sec. 309. Bioenergy research and development.
					Sec. 310. Production incentives for cellulosic
				biofuels.
					Sec. 311. Low-interest loan and grant program for retail
				delivery of E–85 fuel.
					Sec. 312. Transit-Oriented Development Corridors.
					TITLE IV—Nationwide energy security media campaign
					Sec. 401. Nationwide media campaign to decrease oil
				consumption.
				
			2.Findings and purposes
			(a)FindingsCongress finds that—
				(1)the United States is dangerously dependent
			 on oil;
				(2)that dependence threatens the national
			 security, weakens the economy, hurts families, and harms the environment of the
			 United States;
				(3)the United States currently imports more
			 than 60 percent of the oil needed in the United States, and that percentage is
			 expected to grow to almost 70 percent by 2025 if no actions are taken;
				(4)nearly 2,500,000 barrels of oil per day are
			 imported from countries in the Persian Gulf region;
				(5)dependence on foreign oil has led to
			 strategic partnerships with some regimes that do not share the democratic
			 values of the United States;
				(6)terrorists have identified oil as a
			 strategic vulnerability and have increased attacks against oil infrastructure
			 worldwide;
				(7)oil imports comprise more than 31 percent
			 of the dangerously high United States trade deficit;
				(8)it is technically feasible to achieve oil
			 savings of more than 2,500,000 barrels per day by 2017 and 7,000,000 barrels
			 per day by 2026;
				(9)those goals can be achieved by establishing
			 a set of flexible policies, including—
					(A)increasing the efficiency of
			 transportation;
					(B)providing economic incentives for
			 manufacturers and consumers to produce and purchase fuel-efficient vehicles and
			 clean alternative fuels;
					(C)encouraging the use of transit and the
			 reduction of truck idling; and
					(D)the commercialization of clean alternative
			 liquid fuels and expansion of alternative fuels infrastructure;
					(10)technology available as of the date of
			 enactment of this Act (including popular hybrid-electric vehicle models, the
			 sales of which in the United States have increased tenfold in the past 5 years)
			 make an oil savings plan eminently achievable;
				(11)achieving those goals will benefit
			 consumers and businesses through lower fuel bills and reduction in world oil
			 prices;
				(12)achieving those goals will help protect the
			 economy of the United States by reducing vulnerability to volatile oil prices
			 and price shocks and by developing clean energy and energy efficiency
			 technology in the United States; and
				(13)it is urgent, essential, and feasible to
			 implement an action plan to achieve oil savings as soon as practicable because
			 any delay in initiating action will—
					(A)make achieving necessary oil savings more
			 difficult and expensive;
					(B)increase the risks to the national
			 security, economy, and environment of the United States; and
					(C)harm consumers who want to purchase, and
			 businesses who want to provide, oil savings technologies and fuels, and harm
			 individuals who are exposed to greater air pollution.
					(b)PurposesThe purposes of this Act are—
				(1)to accelerate market penetration of
			 advanced technology vehicles, flexible fuel vehicles, biofuels, and other oil
			 saving technologies;
				(2)to enable the accelerated market
			 penetration of efficient transportation and clean alternative fuels without
			 adverse impact on air quality while maintaining a policy of fuel neutrality, so
			 as to allow market forces to elect the technologies and fuels that are
			 consumer-friendly, safe, environmentally-sound, and economic;
				(3)to provide time-limited financial
			 incentives to encourage production and consumer purchase of oil saving
			 technologies and fuels nationwide; and
				(4)to promote a nationwide diversity of clean
			 alternative motor vehicle fuels and advanced motor vehicle technology,
			 including advanced lean burn technology, hybrid technology, flexible fuel motor
			 vehicles, alternatively fueled motor vehicles, and other oil saving
			 technologies.
				IOil savings plan and requirements
			101.Oil savings target and action
			 planNot later than 270 days
			 after the date of enactment of this Act, the Director of the Office of
			 Management and Budget (referred to in this title as the
			 Director) shall publish in the Federal Register an action plan
			 consisting of—
				(1)a list of requirements proposed or to be
			 proposed pursuant to section 102 that are authorized to be issued under law in
			 effect on the date of enactment of this Act, and this Act, that will be
			 sufficient, when taken together, to save from the baseline determined under
			 section 105—
					(A)2,500,000 barrels of oil per day on average
			 during calendar year 2016;
					(B)7,000,000 barrels of oil per day on average
			 during calendar year 2026; and
					(C)10,000,000 barrels per day on average
			 during calendar year 2031; and
					(2)a Federal Government-wide analysis
			 demonstrating—
					(A)the expected oil savings from the baseline
			 to be accomplished by each requirement; and
					(B)that all such requirements, taken together,
			 will achieve the oil savings specified in this section.
					102.Standards and requirements
				(a)In generalOn or before the date of publication of the
			 action plan under section 101, the Secretary of Energy, the Secretary of
			 Transportation, the Secretary of Defense, the Secretary of Agriculture, the
			 Secretary of the Treasury, the Administrator of the Environmental Protection
			 Agency, and the head of any other agency the President determines appropriate
			 shall each propose, or issue a notice of intent to propose, regulations
			 establishing each standard or other requirement listed in the action plan that
			 is under the jurisdiction of the respective agency using authorities described
			 in subsection (b).
				(b)AuthoritiesThe head of each agency described in
			 subsection (a) shall use to carry out this section—
					(1)any authority in existence on the date of
			 enactment of this Act (including regulations); and
					(2)any new authority provided under this Act
			 (including an amendment made by this Act).
					(c)Final regulationsNot later than 18 months after the date of
			 enactment of this Act, the head of each agency described in subsection (a)
			 shall promulgate final versions of the regulations required under this
			 section.
				(d)Content of regulationsEach proposed and final regulation
			 promulgated under this section shall—
					(1)be sufficient to achieve at least the oil
			 savings resulting from the regulation under the action plan published under
			 section 101; and
					(2)be accompanied by an analysis by the
			 applicable agency demonstrating that the regulation will achieve the oil
			 savings from the baseline determined under section 105.
					103.Initial evaluation
				(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Director shall—
					(1)publish in the Federal Register a Federal
			 Government-wide analysis of—
						(A)the oil savings achieved from the baseline
			 established under section 105; and
						(B)the expected oil savings under the
			 standards and requirements of this Act (and amendments made by this Act);
			 and
						(2)determine whether oil savings will meet the
			 targets established under section 101.
					(b)Insufficient oil savingsIf the oil savings are less than the
			 targets established under section 101, simultaneously with the analysis
			 required under subsection (a)—
					(1)the Director shall publish a revised action
			 plan that is sufficient to achieve the targets; and
					(2)the head of each agency referred to in
			 section 102(a) shall propose new or revised regulations that are sufficient to
			 achieve the targets under subsections (a), (b), and (c), respectively, of
			 section 102.
					(c)Final regulationsNot later than 180 days after the date on
			 which regulations are proposed under subsection (b)(2), the head of each agency
			 referred to in section 102(a) shall promulgate final versions of those
			 regulations that comply with section 102(a).
				104.Review and update of action plan
				(a)ReviewNot later than January 1, 2011, and every 3
			 years thereafter, the Director shall submit to Congress, and publish, a report
			 that—
					(1)evaluates the progress achieved in
			 implementing the oil savings targets established under section 101;
					(2)analyzes the expected oil savings under the
			 standards and requirements established under this Act and the amendments made
			 by this Act; and
					(3)(A)analyzes the potential to achieve oil
			 savings that are in addition to the savings required by section 101; and
						(B)if
			 the President determines that it is in the national interest, establishes a
			 higher oil savings target for calendar year 2017 or any subsequent calendar
			 year.
						(b)Insufficient oil savingsIf the oil savings are less than the
			 targets established under section 101, simultaneously with the report required
			 under subsection (a)—
					(1)the Director shall publish a revised action
			 plan that is sufficient to achieve the targets; and
					(2)the head of each agency referred to in
			 section 102(a) shall propose new or revised regulations that are sufficient to
			 achieve the targets under subsections (a), (b), and (c), respectively, of
			 section 102.
					(c)Final regulationsNot later than 180 days after the date on
			 which regulations are proposed under subsection (b)(2), the head of each agency
			 referred to in section 102(a) shall promulgate final versions of those
			 regulations that comply with section 102(a).
				105.Baseline and analysis
			 requirementsIn performing the
			 analyses and promulgating proposed or final regulations to establish standards
			 and other requirements necessary to achieve the oil savings required by this
			 title, the Secretary of Energy, the Secretary of Transportation, the Secretary
			 of Defense, the Secretary of Agriculture, the Administrator of the
			 Environmental Protection Agency, and the head of any other agency the President
			 determines to be appropriate shall—
				(1)determine oil savings as the projected
			 reduction in oil consumption from the baseline established by the reference
			 case contained in the report of the Energy Information Administration entitled
			 Annual Energy Outlook 2005;
				(2)determine the oil savings projections
			 required on an annual basis for each of calendar years 2009 through 2026;
			 and
				(3)account for any overlap among the standards
			 and other requirements to ensure that the projected oil savings from all the
			 promulgated standards and requirements, taken together, are as accurate as
			 practicable.
				106.Nonregulatory measuresThe action plan required under section 101
			 and the revised action plans required under sections 103 and 104 shall
			 include—
				(1)a projection of the barrels of oil
			 displaced by efficiency and sources of energy other than oil, including
			 biofuels, electricity, and hydrogen; and
				(2)a projection of the barrels of oil saved
			 through enactment of this Act and the Energy Policy Act of 2005 (42 U.S.C.
			 15801 et seq.).
				IIFuel efficient vehicles for the 21st
			 century
			201.Tire fuel efficiency consumer
			 information
				(a)In generalChapter 301 of title 49, United States
			 Code, is amended by inserting after section 30123 the following:
					
						30123A.Tire fuel efficiency consumer
				information
							(a)Rulemaking
								(1)In generalNot later than 18 months after the date of
				the enactment of this section, the Secretary of Transportation shall, after
				notice and opportunity for comment, promulgate rules establishing a national
				tire fuel efficiency consumer information program for tires designed for use on
				motor vehicles to educate consumers about the effect of tires on automobile
				fuel efficiency.
								(2)Items to be included in rulesThe rules promulgated under paragraph (1)
				shall include—
									(A)a national tire fuel efficiency rating
				system for motor vehicle tires to assist consumers in making more educated tire
				purchasing decisions;
									(B)requirements for providing information to
				consumers, including point of sale information and other potential information
				dissemination methods, including the Internet;
									(C)specifications for test methods for
				manufacturers to use in assessing and rating tires to avoid variation among
				test equipment and manufacturers; and
									(D)a national tire maintenance consumer
				education program to maximize fuel efficiency, which shall include information
				on tire inflation pressure, alignment, rotation, and tread wear.
									(b)ConsultationThe Secretary shall consult with the
				Secretary of Energy and the Administrator of the Environmental Protection
				Agency on the means of conveying tire fuel efficiency consumer
				information.
							(c)Tire markingThe Secretary may not require permanent
				labeling of any kind on a tire for the purpose of tire fuel efficiency
				information.
							(d)Reports to Congress
								(1)In generalThe Secretary shall periodically assess the
				rules promulgated under this section to determine—
									(A)the utility of such rules to
				consumers;
									(B)the level of cooperation by industry;
				and
									(C)the contribution to national goals
				pertaining to energy consumption.
									(2)SubmissionThe Secretary shall submit periodic reports
				detailing the findings of the assessments conducted under paragraph (1)
				to—
									(A)the Committee on Commerce, Science, and
				Transportation of the Senate; and
									(B)the Committee on Energy and Commerce of the
				House of Representatives.
									(e)ApplicabilityThis section shall not apply to tires
				excluded from coverage under section 575.104(c)(2) of title 49, Code of Federal
				Regulations, as in effect on date of the enactment of this section.
							(f)Preemption
								(1)In generalA State or political subdivision of a State
				may not adopt or enforce a law or regulation on tire fuel efficiency consumer
				information that conflicts with a requirement under this section.
								(2)Savings provisionNothing in this section may be construed to
				preempt a State or political subdivision of a State from regulating the fuel
				efficiency of tires if such regulation is not otherwise preempted under this
				section.
								.
				(b)EnforcementSection 30165(a) of title 49, United States
			 Code, is amended by adding at the end the following:
					
						(4)Section
				30123AAny person who fails
				to comply with the national tire fuel efficiency consumer information program
				under section 30123A shall be subject to the United States Government for a
				civil penalty of not more than $50,000 for each
				violation.
						.
				(c)Table of contentsThe table of contents for chapter 301 of
			 title 49, United States Code, is amended by inserting after the item relating
			 to section 30123 the following:
					
						
							30123A. Tire fuel efficiency
				consumer information
				.
						
						.
				202.Tire efficiency program
				(a)Standards for tires manufactured for
			 interstate commerceSection
			 30123 of title 49, United States Code, is amended—
					(1)in subsection (b)—
						(A)in the first sentence, by striking
			 The Secretary and inserting the following:
							
								(1)Uniform quality grading system
									(A)In generalThe
				Secretary
									;
						(B)in the second sentence, by striking
			 The Secretary also shall and inserting the following:
							
								(B)InclusionThe grading system established pursuant to
				subparagraph (A) shall include standards for rating the fuel efficiency of
				tires designed for use on passenger cars and light trucks.
								(2)Nomenclature and marketing
				practicesThe Secretary
				shall
								;
				and
						(C)in the third sentence, by striking A
			 tire standard and inserting the following:
							
								(3)Effect of standards and
				regulationsA tire
				standard
								;
				and
						(2)by adding at the end the following:
						
							(d)National tire efficiency program
								(1)Defined termIn this subsection, the term fuel
				economy, with respect to a tire, means the extent to which the tire
				contributes to the fuel economy of the automobile on which the tire is
				mounted.
								(2)ProgramThe Secretary shall develop and carry out a
				national tire fuel efficiency program for tires designed for use on passenger
				automobiles and light trucks.
								(3)RequirementsNot later than March 31, 2009, the
				Secretary shall issue regulations, which establish—
									(A)policies and procedures for testing and
				labeling tires for fuel economy to enable tire buyers to make informed
				purchasing decisions about the fuel economy of tires;
									(B)policies and procedures to promote the
				purchase of energy efficient replacement tires, including purchase incentives,
				website listings on the Internet, printed fuel economy guide booklets, and
				mandatory requirements for tire retailers to provide tire buyers with fuel
				efficiency information on tires; and
									(C)minimum fuel economy standards for
				tires.
									(4)Minimum fuel economy
				standardsIn promulgating
				minimum fuel economy standards for tires, the Secretary shall design standards
				that—
									(A)ensure, in conjunction with the
				requirements under paragraph (3)(B), that the average fuel economy of
				replacement tires is not less than the average fuel economy of tires sold as
				original equipment;
									(B)secure the maximum technically feasible and
				cost-effective fuel savings;
									(C)do not adversely affect tire safety;
									(D)incorporate the results from—
										(i)laboratory testing; and
										(ii)on-road fleet testing programs conducted by
				manufacturers, to the extent appropriate and available; and
										(E)do not adversely affect efforts to manage
				scrap tires.
									(5)ApplicabilityThe policies, procedures, and standards
				developed under paragraph (3) shall apply to all tire types and models
				regulated under the uniform tire quality grading standards in section 575.104
				of title 49, Code of Federal Regulations (or a successor regulation).
								(6)Review
									(A)In generalNot less frequently than once every 3
				years, the Secretary shall—
										(i)review the minimum fuel economy standards
				in effect for tires under this subsection; and
										(ii)subject to subparagraph (B), revise the
				standards as necessary to ensure compliance with standards described in
				paragraph (4).
										(B)LimitationThe Secretary may not reduce the average
				fuel economy standards applicable to replacement tires.
									(7)No preemption of state lawNothing in this section shall be construed
				to preempt any provision of State law relating to higher fuel economy standards
				applicable to replacement tires designed for use on passenger automobiles and
				light trucks.
								(8)ExceptionsNothing in this section shall apply
				to—
									(A)a tire or group of tires with the same
				stock keeping unit, plant, and year, for which the volume of tires produced or
				imported is less than 15,000 annually;
									(B)a deep tread, winter-type snow tire,
				space-saver tire, or temporary use spare tire;
									(C)a tire with a normal rim diameter of 12
				inches or less;
									(D)a motorcycle tire; or
									(E)a tire manufactured specifically for use in
				an off-road motorized recreational
				vehicle.
									.
					(b)Conforming amendmentSection 30103(b)(1) of title 49, United
			 States Code, is amended by striking When and inserting
			 Except as provided in section 30123(d), if.
				(c)Time for implementationBeginning not later than March 31, 2009,
			 the Secretary of Transportation shall administer the national tire fuel
			 efficiency program established under section 30123(d) of title 49, United
			 States Code, as added by subsection (a).
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated, for each of fiscal years 2008 through 2012, such
			 sums as may be necessary to carry out section 30123(d) of title 49, United
			 States Code, as added by subsection (a).
				203.Reduction of school bus idling
				(a)Statement of policyCongress encourages each local educational
			 agency (as defined in section 9101(26) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(26))) that receives Federal funds under
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) to
			 develop a policy to reduce the incidence of school bus idling at schools while
			 picking up and unloading students.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator of the Environmental
			 Protection Agency, working in coordination with the Secretary of Education,
			 $5,000,000 for each of fiscal years 2008 through 2013 for use in educating
			 States and local education agencies about—
					(1)benefits of reducing school bus idling;
			 and
					(2)ways in which school bus idling may be
			 reduced.
					204.Fuel efficiency for heavy duty
			 trucksPart C of subtitle VI
			 of title 49, United States Code, is amended by inserting after chapter 329 the
			 following:
				
					330Heavy duty vehicle fuel economy
				standards
						
							Chapter 330—Heavy duty vehicle fuel economy
				  standards
							Sec. 
							33001. Purpose and policy.
							33002. Definition.
							33003. Testing and assessment.
							33004. Standards.
							33005. Authorization of
				  appropriations.
						
						33001.Purpose and policyThe purpose of this chapter is to reduce
				petroleum consumption by heavy duty motor vehicles.
						33002.DefinitionIn this chapter, the term heavy duty
				motor vehicle—
							(1)means a vehicle having a gross vehicle
				weight rating of at least 10,000 pounds that is driven or drawn by mechanical
				power and manufactured primarily for use on public streets, roads, and
				highways; and
							(2)does not include a vehicle operated only on
				a rail line.
							33003.Testing and assessment
							(a)General requirementsThe Administrator of the Environmental
				Protection Agency (referred to in this section as the
				Administrator) shall develop and coordinate a national testing
				and assessment program to—
								(1)determine the fuel economy of heavy duty
				vehicles; and
								(2)assess the fuel efficiency attainable
				through available technology.
								(b)TestingNot later than 18 months after the date of
				the enactment of this chapter, the Administrator shall design and implement a
				National testing program to assess the fuel economy of heavy duty vehicles that
				is modeled on the fuel economy program established under chapter 329.
							(c)AssessmentThe Administrator shall consult with the
				Secretary of Transportation on the assessment of available technologies to
				enhance the fuel efficiency of heavy duty vehicles to ensure that the
				assessment appropriately considers vehicle use and needs.
							(d)ReportingThe Administrator shall—
								(1)not later than 2 years after the date of
				the enactment of this chapter, submit a report to Congress regarding the
				results of the assessment of available technologies to improve the fuel
				efficiency of heavy duty vehicles.
								(2)not less frequently than once every 2
				years, submit a report to Congress that addresses the fuel economy of heavy
				duty vehicles; and
								33004.Standards
							(a)General requirementsNot later than 18 months after completing
				the testing and assessments under section 33003, the Secretary of
				Transportation shall promulgate regulations prescribing average heavy duty
				vehicle fuel economy standards. Each standard shall be the maximum feasible
				average fuel economy level that the Secretary determines that manufacturers can
				achieve for that model year. The Secretary may prescribe separate standards for
				different classes of heavy duty motor vehicles. The standards for each model
				year shall be completed not later than 18 months before the beginning of each
				model year.
							(b)Considerations and
				consultationIn determining
				maximum feasible average fuel economy, the Secretary shall consider—
								(1)relevant available heavy duty motor vehicle
				fuel consumption information;
								(2)technological feasibility;
								(3)economic practicability;
								(4)the desirability of reducing United States
				dependence on oil;
								(5)the effects of average fuel economy
				standards on vehicle safety;
								(6)the effects of average fuel economy
				standards on levels of employment and competitiveness of the heavy truck
				manufacturing industry; and
								(7)the extent to which the standard will carry
				out the purpose described in section 33001.
								(c)CooperationThe Secretary may advise, assist, and
				cooperate with departments, agencies, and instrumentalities of the Federal
				Government, States, and other public and private agencies in developing fuel
				economy standards for heavy duty motor vehicles.
							(d)5-Year plan for testing
				standardsThe Secretary shall
				establish, periodically review, and continually update a 5-year plan for
				testing heavy duty motor vehicle fuel economy standards prescribed under this
				chapter. In developing and establishing testing priorities, the Secretary shall
				consider factors the Secretary considers appropriate, consistent with the
				purpose described in section 33001 and the Secretary’s other duties and powers
				under this chapter.
							33005.Authorization of
				appropriationsThere are
				authorized to be appropriated, for each of fiscal years 2008 through 2013, such
				sums as may be necessary to carry out this
				chapter.
						.
			205.Idling reduction tax credit
				(a)In GeneralSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business-related
			 credits) is amended by adding at the end the following new section:
					
						45O.Idling reduction credit
							(a)General RuleFor purposes of section 38, the idling
				reduction tax credit determined under this section for the taxable year is an
				amount equal to 50 percent of the amount paid or incurred for the purchase and
				installation of each qualifying idling reduction device or qualifying idle
				reduction infrastructure placed in service by the taxpayer during the taxable
				year.
							(b)LimitationThe maximum amount allowed as a credit
				under subsection (a) shall not exceed $3,500 per device or per
				infrastructure.
							(c)DefinitionsFor purposes of subsection (a)—
								(1)Qualifying idling reduction
				deviceThe term
				qualifying idling reduction device means any device or system of
				devices which—
									(A)is installed on a heavy-duty diesel-powered
				on-highway vehicle,
									(B)is designed to provide to such vehicle
				those services (such as heat, air conditioning, or electricity) that would
				otherwise require the operation of the main drive engine while the vehicle is
				temporarily parked or remains stationary using either—
										(i)an all electric unit, such as a battery
				powered unit or from grid-supplied electricity, or
										(ii)a dual fuel unit powered by diesel or other
				fuels, and capable of providing such services from grid-supplied electricity or
				on-truck batteries alone,
										(C)the original use of which commences with
				the taxpayer,
									(D)is acquired for use by the taxpayer and not
				for resale, and
									(E)is certified by the Secretary of Energy, in
				consultation with the Administrator of the Environmental Protection Agency and
				the Secretary of Transportation, to reduce long-duration idling of such vehicle
				at a motor vehicle rest stop or other location where such vehicles are
				temporarily parked or remain stationary.
									(2)Heavy-duty diesel-powered on-highway
				vehicleThe term
				heavy-duty diesel-powered on-highway vehicle means any vehicle,
				machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical
				power and used upon the highways in the transportation of passengers or
				property, or any combination thereof determined by the Federal Highway
				Administration.
								(3)Long-duration idlingThe term long-duration idling
				means the operation of a main drive engine, for a period greater than 15
				consecutive minutes, where the main drive engine is not engaged in gear. Such
				term does not apply to routine stoppages associated with traffic movement or
				congestion.
								(4)Qualifying idle reduction
				infrastructureThe term
				qualifying idle reduction infrastructure means either—
									(A)off-truck equipment to supply electric
				power, including electric receptacles, boxes, wiring, conduit, and other
				connections to one truck space, or
									(B)off-truck equipment that directly provides
				air conditioning, heating, electric power, and other connections and services
				to one truck space.
									(d)No Double BenefitFor purposes of this section—
								(1)Reduction in basisIf a credit is determined under this
				section with respect to any property by reason of expenditures described in
				subsection (a), the basis of such property shall be reduced by the amount of
				the credit so determined.
								(2)Other deductions and creditsNo deduction or credit shall be allowed
				under any other provision of this chapter with respect to the amount of the
				credit determined under this section.
								(e)Election Not to Claim CreditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable
				year.
							.
				(b)Credit to Be Part of General Business
			 CreditSubsection (b) of
			 section 38 of the Internal Revenue Code of 1986 (relating to general business
			 credit) is amended by striking plus at the end of paragraph
			 (30), by striking the period at the end of paragraph (31) and inserting
			 , plus , and by adding at the end the following new
			 paragraph:
					
						(32)the idling reduction tax credit determined
				under section
				45O(a).
						.
				(c)Conforming Amendments
					(1)The table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 45N the following new
			 item:
						
							
								Sec. 45O. Idling reduction
				credit.
							
							.
					(2)Section 1016(a) of such Code is amended by
			 striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following:
						
							(38)in the case of a facility with respect to
				which a credit was allowed under section 45O, to the extent provided in section
				45O(d)(1).
							.
					(3)Section 6501(m) of such Code is amended by
			 inserting 45O(e), after 45D(c)(4),.
					(d)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
				(e)Determination of Certification Standards by
			 Secretary of Energy for Certifying Idling Reduction DevicesNot later than 6 months after the date of
			 the enactment of this Act and in order to reduce air pollution and fuel
			 consumption, the Secretary of Energy, in consultation with the Administrator of
			 the Environmental Protection Agency and the Secretary of Transportation, shall
			 publish the standards under which the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency and the Secretary of
			 Transportation, will, for purposes of section 45O of the Internal Revenue Code
			 of 1986 (as added by this section), certify the idling reduction devices and
			 idling reduction infrastructure which will reduce long-duration idling of
			 vehicles at motor vehicle rest stops or other locations where such vehicles are
			 temporarily parked or remain stationary in order to reduce air pollution and
			 fuel consumption.
				206.Near-term vehicle technology
			 program
				(a)PurposesThe purposes of this section are to enhance
			 the energy security of the United States, reduce dependence on imported oil,
			 improve the energy efficiency of the transportation sector, and reduce
			 emissions through the expansion of grid-supported mobility by—
					(1)developing, in partnership with private
			 industry, research institutions, National Laboratories, and institutions of
			 higher education, projects to promote—
						(A)the commercialization of electric drive
			 transportation technology and hybrid vehicle technology for various sizes and
			 applications of vehicles, including the commercialization of plug-in hybrid
			 electric vehicles and plug-in hybrid fuel cell vehicles;
						(B)growth in employment in the United States
			 in—
							(i)electric drive transportation technology
			 and hybrid vehicle system design; and
							(ii)the manufacturing of electric drive and
			 hybrid components and vehicles;
							(C)the validation of the potential for plug-in
			 hybrid vehicles through fleet demonstrations and data collection; and
						(D)the acceleration of fuel cell
			 commercialization through comprehensive development and commercialization of
			 the electric drive transportation technology systems that are the foundational
			 technology of the fuel cell vehicle system;
						(2)making critical public investments to help
			 private industry, research institutions, National Laboratories, and
			 institutions of higher education to expand innovation, industrial growth, and
			 jobs in the United States through the development, demonstration, and
			 commercialization of a wide range of electric drive transportation technology
			 and hybrid technology components, systems, and vehicles using diverse
			 transportation technologies;
					(3)optimizing the availability of the existing
			 electric infrastructure for fueling light-duty transportation and other on-road
			 and nonroad vehicles in lieu of vehicles and equipment that use petroleum,
			 including the more than 3,000,000 reported units (such as electric forklifts,
			 golf carts, and similar nonroad vehicles) in use on the date of enactment of
			 this Act; and
					(4)developing advanced communication,
			 metering, and charging technologies necessary for the integration of electric
			 drive transportation technology into the smart grid of the future.
					(b)DefinitionsIn this section:
					(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
					(2)BatteryThe term battery means an
			 electrochemical energy storage device used in an on-road or nonroad vehicle
			 powered in whole or in part using an off-board or on-board source of
			 electricity.
					(3)Electric drive transportation
			 technologyThe term
			 electric drive transportation technology means—
						(A)vehicles that use an electric motor for all
			 or part of the motive power of the vehicles and that may or may not use
			 off-board electricity, including battery electric vehicles, fuel cell vehicles,
			 engine dominant hybrid vehicles, plug-in hybrid electric vehicles, plug-in
			 hybrid fuel cell vehicles, and electric rail; or
						(B)equipment relating to transportation or
			 mobile sources of air pollution that use an electric motor to replace an
			 internal combustion engine for all or part of the work of the equipment,
			 including—
							(i)corded electric equipment linked to
			 transportation or mobile sources of air pollution; and
							(ii)electrification technologies at airports,
			 ports, truck stops, and material-handling facilities.
							(4)Energy storage device
						(A)In generalThe term energy storage device
			 means the onboard device used in an on-road or nonroad vehicle to store
			 energy.
						(B)InclusionsThe term energy storage
			 device includes—
							(i)in the case of an electric or hybrid
			 electric vehicle, a battery, ultracapacitor, or similar device; and
							(ii)in the case of a hybrid hydraulic vehicle,
			 an accumulator or similar device.
							(5)Engine dominant hybrid
			 vehicleThe term engine
			 dominant hybrid vehicle means an on-road or nonroad vehicle that—
						(A)is propelled by an internal combustion
			 engine or heat engine using—
							(i)any combustible fuel; and
							(ii)an on-board, rechargeable energy storage
			 device; and
							(B)has no means of using an off-board source
			 of energy.
						(6)Fuel cell vehicleThe term fuel cell vehicle
			 means an on-road or nonroad vehicle that uses a fuel cell (as defined in
			 section 803 of the Spark M. Matsunaga Hydrogen Research, Development, and
			 Demonstration Act of 1990 (42 U.S.C. 16152)).
					(7)Institution of higher
			 educationThe term
			 institution of higher education has the meaning given the term in
			 section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).
					(8)Nonroad vehicleThe term nonroad vehicle means
			 a vehicle powered by a nonroad engine, as that term is defined in section 216
			 of the Clean Air Act (42 U.S.C. 7550).
					(9)Plug-in hybrid electric
			 vehicleThe term
			 plug-in hybrid electric vehicle means a light-duty, medium-duty,
			 or heavy-duty on-road or nonroad vehicle that is propelled by any combination
			 of—
						(A)an electric motor and on-board,
			 rechargeable energy storage system capable of operating the vehicle in
			 intermittent or continuous all-electric mode and which is rechargeable using an
			 off-board source of electricity; and
						(B)an internal combustion engine or heat
			 engine using any combustible fuel.
						(10)Plug-in hybrid fuel cell
			 vehicleThe term
			 plug-in hybrid fuel cell vehicle means a fuel cell vehicle with an
			 on-board, rechargeable storage device powered by an off-board source of
			 electricity.
					(11)Qualified electric transportation
			 projectThe term
			 qualified electric transportation project includes a project
			 relating to—
						(A)ship-to-shore electrification;
						(B)truck-stop electrification;
						(C)electric truck refrigeration units;
						(D)electric airport ground support
			 equipment;
						(E)electric material handing equipment;
						(F)electric or dual-mode electric freight
			 rail; and
						(G)any associated infrastructure, including
			 panel upgrades, battery chargers, and trenching.
						(12)SecretaryThe term Secretary means the
			 Secretary of Energy.
					(13)Task ForceThe term Task Force means
			 the task force established under subsection (e)(2)(A).
					(c)Electric drive and hybrid transportation
			 research and developmentThe
			 Secretary shall carry out a research, development, demonstration, and
			 commercial application program for electric drive transportation technology and
			 engine dominant hybrid vehicle technology, including—
					(1)high capacity, high efficiency energy
			 storage devices that, as compared to existing technologies that are in
			 commercial service, have improved the life, energy storage capacity, and power
			 delivery capacity of the energy storage device;
					(2)high efficiency on-board and off-board
			 charging components;
					(3)high power and energy-efficient drive train
			 systems for passenger and commercial vehicles and for nonroad vehicles;
					(4)control system development and power train
			 development and integration for plug-in hybrid electric vehicles, plug-in
			 hybrid fuel cell vehicles, and engine dominant hybrid vehicles,
			 including—
						(A)development of efficient cooling
			 systems;
						(B)analysis and development of control systems
			 that minimize the emissions profile when clean diesel engines are part of a
			 plug-in hybrid drive system; and
						(C)development of different control systems
			 that optimize for different goals, including—
							(i)energy storage device life;
							(ii)reduction of petroleum consumption;
			 and
							(iii)greenhouse gas reduction;
							(5)nanomaterial technology applied to energy
			 storage device and fuel cell systems; and
					(6)smart vehicle and grid interconnection
			 devices and software that enable communications between the grid of the future
			 and electric drive transportation technology vehicles.
					(d)Market assessment and electricity usage
			 program
					(1)In generalThe Secretary, in consultation with the
			 Administrator and private industry, shall carry out a program—
						(A)to inventory and analyze existing electric
			 drive transportation technologies and hybrid technologies and markets;
						(B)to identify and implement methods of
			 removing barriers for existing and emerging applications of electric drive
			 transportation technologies and hybrid transportation technologies;
						(C)to work with utilities to develop low-cost,
			 simple methods of—
							(i)using off-peak electricity; or
							(ii)managing on-peak electricity use;
							(D)to develop systems and processes—
							(i)to enable plug-in hybrid vehicles to
			 enhance the availability of emergency back-up power for consumers; and
							(ii)to study and demonstrate the potential
			 value to the electric grid to use the energy stored in the on-board storage
			 systems to improve the efficiency and reliability of the grid generation
			 system; and
							(E)to work with utilities and other interested
			 stakeholders to study and demonstrate the implications of the introduction of
			 plug-in hybrid vehicles and other types of electric transportation on the
			 production of electricity from renewable resources.
						(2)Off-peak electricity usage
			 grantsIn carrying out the
			 program under paragraph (1), the Secretary shall provide grants to assist
			 eligible public and private electric utilities for the conduct of programs or
			 activities to encourage owners of electric drive transportation
			 technologies—
						(A)to use off-peak electricity; or
						(B)to have the load managed by the
			 utility.
						(e)Plug-in hybrid electric vehicle, electric
			 drive transportation technology, and hybrid vehicle testing and certification
			 program
					(1)Testing program
						(A)In generalTo facilitate the introduction of plug-in
			 hybrid electric vehicles, electric drive transportation technologies, and
			 hybrid vehicle technologies into commercial use, the Secretary, in consultation
			 with the Administrator and in collaboration with private industry, shall
			 develop and carry out a program to test the emissions of criteria pollutants,
			 energy use, and the petroleum reduction potential of light-duty, medium-duty,
			 and heavy-duty plug-in hybrid electric vehicles and other forms of electric
			 drive transportation technologies under test conditions and actual driving
			 conditions.
						(B)Test procedures
							(i)DevelopmentIn developing test procedures for the
			 program under subparagraph (A), the Secretary shall take into account the
			 results of previous testing activities of the public and private
			 sectors.
							(ii)ConsiderationsThe test procedures developed for the
			 program under subparagraph (A) shall consider—
								(I)the vehicle and fuel as a system, not just
			 an engine;
								(II)nightly off-board charging, as applicable;
			 and
								(III)different engine-turn on speed control
			 strategies.
								(C)Field operations programIn conducting tests under the program under
			 subparagraph (A), the Secretary shall use the capabilities of the Field
			 Operations Program and qualified vehicle testing sites of the Department of
			 Energy.
						(2)Certification standards task force
						(A)In generalNot later than 180 days after the date of
			 enactment of this Act, the Administrator, in cooperation with the Secretary,
			 shall establish a task force to develop minimum certification standards for
			 plug-in hybrid electric vehicles.
						(B)CompositionThe Task Force shall be comprised of
			 members, to be appointed by the Administrator, that represent—
							(i)vehicle manufacturers;
							(ii)environmental organizations;
							(iii)utilities;
							(iv)fleet operators;
							(v)research organizations; and
							(vi)appropriate Federal agencies, including the
			 Department of Transportation and the Department of Energy.
							(C)DutiesThe Task Force shall—
							(i)identify critical path issues in the
			 establishment of a certification protocol;
							(ii)identify criteria for the establishment of
			 a plug-in hybrid electric vehicle certification protocol that would be
			 applicable to various plug-in hybrid vehicle technologies, applications, and
			 control strategies;
							(iii)evaluate test data available from plug-in
			 hybrid electric vehicle test programs and fuel economy analyses;
							(iv)work with the Administrator to develop
			 guidelines to permit the emissions reductions attributable to the use of
			 plug-in hybrid vehicles to be recognized for purposes of State implementation
			 plans; and
							(v)recommend a certification protocol for
			 certifying the emissions, fuel economy, and petroleum usage of plug-in hybrid
			 electric vehicles.
							(D)Final certification protocol
							(i)In generalNot later than 18 months after the date of
			 enactment of this Act, the Administrator shall—
								(I)publish in the Federal Register the
			 recommended certification protocol developed under subparagraph (C)(v);
			 and
								(II)provide an opportunity for public comment
			 with respect to the recommended certification protocol.
								(ii)PublicationNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall publish in the Federal Register
			 the final certification protocol for plug-in hybrid electric vehicles.
							(f)Education program
					(1)In generalThe Secretary shall develop a nationwide
			 electric drive transportation technology program under which the Secretary
			 provides—
						(A)to secondary schools and high schools,
			 teaching materials; and
						(B)to institutions of higher education,
			 assistance for programs relating to electric drive system and component
			 engineering.
						(2)Electric vehicle competitionThe program established under paragraph (1)
			 shall include a plug-in hybrid electric vehicle competition for institutions of
			 higher education, which shall be known as the Dr. Andrew Frank Plug-In
			 Hybrid Electric Vehicle Competition.
					(3)EngineersIn carrying out the program established
			 under paragraph (1), the Secretary shall provide financial assistance to
			 institutions of higher education to create new, or support existing, degree
			 programs to ensure the availability of trained electrical and mechanical
			 engineers with the skills necessary for the advancement of—
						(A)plug-in hybrid electric vehicles;
			 and
						(B)other forms of electric drive
			 transportation technology vehicles.
						(g)Near-term electric transportation
			 deployment program
					(1)In generalNot later than 1 year after the date of
			 enactment of this Act, the Administrator, after consultation with the Secretary
			 and the Secretary of Transportation, shall establish a program under which the
			 Administrator shall provide grants and loans to eligible entities for the
			 conduct of qualified electric transportation projects that would reduce
			 emissions of criteria pollutants, greenhouse gas emissions, and petroleum usage
			 by at least 40 percent as compared to commercially available, non-electric
			 technologies.
					(2)Grants
						(A)In generalOf the amounts made available for grants
			 under paragraph (1)—
							(i)2/3 shall be made
			 available by the Administrator on a competitive basis to qualified electric
			 transportation projects based on the overall cost-effectiveness of the projects
			 in reducing emissions of criteria pollutants, emissions of greenhouse gases,
			 and petroleum usage; and
							(ii)1/3 shall be made
			 available by the Administrator to qualified electric transportation projects in
			 the order that the grant applications are received, provided that the projects
			 meet the minimum standard for the reduction of emissions of criteria
			 pollutants, emissions of greenhouse gases, and petroleum usage under paragraph
			 (1).
							(B)PreferenceIn providing grants under this subsection,
			 the Administrator shall give preference to large-scale projects and large
			 -scale aggregators of projects.
						(3)Revolving loan program
						(A)In generalThe Administrator shall establish a
			 revolving loan program to provide loans to eligible entities for the conduct of
			 qualified electric transportation projects.
						(B)CriteriaThe Administrator shall establish criteria
			 for the provision of loans under this paragraph.
						(C)FundingOf amounts made available to carry out this
			 subsection, the Administrator shall use any amounts not used to provide grants
			 under paragraph (2) to carry out the revolving loan program under this
			 paragraph.
						(h)Cost-sharing requirementNotwithstanding section 988(c) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16352(c)), the non-Federal share of the
			 cost of carrying out any activities assisted under this section shall be 30
			 percent.
				(i)Merit reviewNotwithstanding section 989 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16353)—
					(1)of the amounts made available to carry out
			 this section under subsection (j)—
						(A)not more than 30 percent shall be provided
			 to National Laboratories;
						(B)not more than 10 percent shall be provided,
			 directly or indirectly, to projects for the development or demonstration of
			 fuel cell vehicles or plug-in hybrid fuel cell vehicles; and
						(C)not more than 5 percent shall be provided,
			 directly or indirectly, to projects for the development or demonstration of
			 electric rail or magnetic levitation trains; and
						(2)of the amounts made available to carry out
			 subsection (g) under subsection (j)(2), not more than 30 percent shall be
			 provided, directly or indirectly, to ship-to-shore electrification
			 projects.
					(j)Authorization of appropriations
					(1)In generalThere is authorized to be appropriated to
			 carry out this section (other than subsection (g)) $110,000,000 for each of
			 fiscal years 2008 through 2013.
					(2)Near-term electric transportation
			 deployment programThere is
			 authorized to be appropriated to carry out subsection (g) $125,000,000 for each
			 of fiscal years 2008 through 2013.
					207.Plug-in hybrid electric and hydrogen
			 vehicle prizesSection 1008 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16396) is amended—
				(1)in subsection (c), by inserting “,
			 including plug-in hybrid and hydrogen vehicle technologies” before the period
			 at the end; and
				(2)in subsection (e)(2)—
					(A)by striking $5,000,000 and
			 inserting $450,000,000; and
					(B)by inserting , to remain available
			 until expended before the period at the end.
					208.Lightweight materials research and
			 development
				(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary of Energy shall establish a research and
			 development program to determine ways in which—
					(1)the weight of vehicles may be reduced to
			 improve fuel efficiency without compromising passenger safety; and
					(2)the cost of lightweight materials (such as
			 steel alloys and carbon fibers) required for the construction of lighter-weight
			 vehicles may be reduced.
					(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $60,000,000 for each of
			 fiscal years 2008 through 2013.
				209.Hybrid and advanced diesel
			 vehicles
				(a)Hybrid vehiclesSection 711 of the Energy Policy Act of
			 2005 (42 U.S.C. 16061) is amended to read as follows:
					
						711.Hybrid vehicles
							(a)DefinitionsIn this section:
								(1)CostThe term cost has the meaning
				given the term cost of a loan guarantee within the meaning of
				section 502(5)(C) of the Federal Credit Reform
				Act of 1990 (2 U.S.C. 661a(5)(C)).
								(2)Eligible projectThe term eligible project
				means a project to—
									(A)improve hybrid technologies under
				subsection (b); or
									(B)encourage domestic production of efficient
				hybrid and advanced diesel vehicles under section 712(a).
									(3)Guarantee
									(A)In generalThe term guarantee has the
				meaning given the term loan guarantee in section 502 of the
				Federal Credit Reform Act of 1990
				(2 U.S.C. 661a).
									(B)InclusionThe term guarantee includes a
				loan guarantee commitment (as defined in section 502 of the
				Federal Credit Reform Act of 1990
				(2 U.S.C. 661a)).
									(4)Hybrid technologyThe term hybrid technology
				means a battery or other rechargeable energy storage system, power electronic,
				hybrid systems integration, and any other technology for use in hybrid vehicles
				(including plug-in hybrid electric vehicles and the components of the
				vehicles).
								(5)ObligationThe term obligation means the
				loan or other debt obligation that is guaranteed under this section.
								(b)AuthorizationThe Secretary shall accelerate efforts
				directed toward the improvement of hybrid technologies, including through the
				provision of loan guarantees under subsection (c).
							(c)Loan guarantees
								(1)In generalThe Secretary shall make guarantees under
				this section for eligible projects on such terms and conditions as the
				Secretary, in consultation with the Secretary of the Treasury, determines to be
				appropriate.
								(2)Specific appropriation or
				contributionNo guarantee
				shall be made unless—
									(A)an appropriation for the cost has been
				made; or
									(B)the Secretary has received from the
				borrower a payment in full for the cost of the obligation and deposited the
				payment into the Treasury.
									(3)AmountUnless otherwise provided by law, a
				guarantee by the Secretary shall not exceed an amount equal to 80 percent of
				the project cost of the hybrid technology that is the subject of the guarantee,
				as estimated at the time at which the guarantee is issued.
								(4)Repayment
									(A)In generalNo guarantee shall be made unless the
				Secretary determines that there is a reasonable prospect of repayment of the
				principal and interest on the obligation by the borrower.
									(B)AmountNo guarantee shall be made unless the
				Secretary determines that the amount of the obligation (when combined with
				amounts available to the borrower from other sources) will be sufficient to
				carry out the project.
									(C)SubordinationThe obligation shall be subject to the
				condition that the obligation is not subordinate to other financing.
									(5)Interest RateAn obligation shall bear interest at a rate
				that does not exceed a level that the Secretary determines appropriate, taking
				into account the prevailing rate of interest in the private sector for similar
				loans and risks.
								(6)TermThe term of an obligation shall require
				full repayment over a period not to exceed the lesser of—
									(A)30 years; or
									(B)90 percent of the projected useful life of
				the physical asset to be financed by the obligation (as determined by the
				Secretary).
									(7)Defaults
									(A)Payment by secretary
										(i)In generalIf a borrower defaults on the obligation
				(as defined in regulations promulgated by the Secretary and specified in the
				guarantee contract), the holder of the guarantee shall have the right to demand
				payment of the unpaid amount from the Secretary.
										(ii)Payment requiredWithin such period as may be specified in
				the guarantee or related agreements, the Secretary shall pay to the holder of
				the guarantee the unpaid interest on, and unpaid principal of the obligation as
				to which the borrower has defaulted, unless the Secretary finds that—
											(I)there was no default by the borrower in the
				payment of interest or principal; or
											(II)the default has been remedied.
											(iii)ForbearanceNothing in this subsection precludes any
				forbearance by the holder of the obligation for the benefit of the borrower
				that may be agreed upon by the parties to the obligation and approved by the
				Secretary.
										(B)Subrogation
										(i)In generalIf the Secretary makes a payment under
				subparagraph (A), the Secretary shall be subrogated to the rights of the
				recipient of the payment as specified in the guarantee or related agreements
				including, where appropriate, the authority (notwithstanding any other
				provision of law) to—
											(I)complete, maintain, operate, lease, or
				otherwise dispose of any property acquired pursuant to the guarantee or related
				agreements; or
											(II)permit the borrower, pursuant to an
				agreement with the Secretary, to continue to pursue the purposes of the
				eligible project, as the Secretary determines to be in the public
				interest.
											(ii)Superiority of rightsThe rights of the Secretary, with respect
				to any property acquired pursuant to a guarantee or related agreement, shall be
				superior to the rights of any other person with respect to the property.
										(iii)Terms and conditionsA guarantee agreement shall include such
				detailed terms and conditions as the Secretary determines appropriate
				to—
											(I)protect the interests of the United States
				in the case of default; and
											(II)have available all the patents and
				technology necessary for any person selected, including the Secretary, to
				complete and operate the eligible project.
											(C)Payment of principal and interest by
				secretaryWith respect to any
				obligation guaranteed under this section, the Secretary may enter into a
				contract to pay, and pay, holders of the obligation, for and on behalf of the
				borrower, from funds appropriated for that purpose, the principal and interest
				payments that become due and payable on the unpaid balance of the obligation if
				the Secretary finds that—
										(i)(I)the borrower is unable to meet the payments
				and is not in default;
											(II)it is in the public interest to permit the
				borrower to continue to pursue the purposes of the eligible project; and
											(III)the probable net benefit to the Federal
				Government in paying the principal and interest will be greater than the
				benefit that would result in the event of a default;
											(ii)the amount of the payment that the
				Secretary is authorized to pay will be no greater than the amount of principal
				and interest that the borrower is obligated to pay under the agreement being
				guaranteed; and
										(iii)the borrower agrees to reimburse the
				Secretary for the payment (including interest) on terms and conditions that are
				satisfactory to the Secretary.
										(D)Action by attorney general
										(i)NotificationIf the borrower defaults on an obligation,
				the Secretary shall notify the Attorney General of the default.
										(ii)RecoveryOn receipt of notification, the Attorney
				General shall take such action as the Attorney General determines to be
				appropriate to recover the unpaid principal and interest due from—
											(I)such assets of the defaulting borrower as
				are associated with the obligation; or
											(II)any other security pledged to secure the
				obligation.
											(8)Fees
									(A)In generalThe Secretary shall charge and collect fees
				for guarantees in amounts the Secretary determines are sufficient to cover
				applicable administrative expenses.
									(B)AvailabilityFees collected under this paragraph
				shall—
										(i)be deposited by the Secretary into the
				Treasury; and
										(ii)remain available until expended, subject to
				such other conditions as are contained in annual appropriations Acts.
										(9)Records; Audits
									(A)In generalA recipient of a guarantee shall keep such
				records and other pertinent documents as the Secretary shall prescribe by
				regulation, including such records as the Secretary may require to facilitate
				an effective audit.
									(B)AccessThe Secretary and the Comptroller General
				of the United States, or their duly authorized representatives, shall have
				access, for the purpose of audit, to the records and other pertinent
				documents.
									(10)Full Faith and CreditThe full faith and credit of the United
				States is pledged to the payment of all guarantees issued under this section
				with respect to principal and interest.
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to provide the cost of
				guarantees under this
				section.
							.
				(b)Efficient hybrid and advanced diesel
			 vehiclesSection 712(a) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16062(a)) is amended in the second
			 sentence by striking grants to automobile manufacturers and
			 inserting grants and the provision of loan guarantees under section
			 711(c) to automobile manufacturers and suppliers.
				210.Advanced technology motor vehicles
			 manufacturing credit
				(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to foreign tax credit,
			 etc.) is amended by adding at the end the following new section:
					
						30D.Advanced technology motor vehicles
				manufacturing credit
							(a)Credit
				allowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 35 percent of the qualified investment of an eligible
				taxpayer for such taxable year.
							(b)Qualified investmentFor purposes of this section—
								(1)In generalThe term qualified investment
				means, with respect to any taxable year, the sum of—
									(A)the costs paid or incurred by the eligible
				taxpayer during such taxable year—
										(i)to re-equip, expand, or establish any
				manufacturing facility in the United States of the eligible taxpayer to produce
				advanced technology motor vehicles or to produce eligible components,
				and
										(ii)for qualified research (as defined in
				section 41(d)) related to advanced technology motor vehicles and eligible
				components performed in the United States, and
										(B)qualified engineering integration costs
				performed in the United States.
									(2)Attribution rulesFor purposes of paragraph (1)(A)(i), in the
				case of a manufacturing facility of the eligible taxpayer which produces both
				advanced technology motor vehicles and other motor vehicles, or eligible
				components and other components, only the amount paid or incurred for the
				production of advanced technology motor vehicles and eligible components shall
				be taken into account.
								(c)Eligible taxpayerFor purposes of this section—
								(1)In generalThe term eligible taxpayer
				means—
									(A)any motor vehicle manufacturer if more than
				50 percent of its gross receipts for the taxable year is derived from the
				manufacture of motor vehicles or any component parts of such vehicles,
				and
									(B)any motor vehicle component parts
				manufacturer if more than 20 percent of its gross receipts for the taxable year
				is derived from the manufacture of any component parts of motor
				vehicles.
									(2)Motor vehicle manufacturerThe term motor vehicle
				manufacturer means any taxpayer who manufacturers motor vehicles.
								(3)Motor vehicle component parts
				manufacturerThe term
				motor vehicle component parts manufacturer means any taxpayer who
				manufactures motor vehicle component parts, but is not a motor vehicle
				manufacturer.
								(d)DefinitionsFor purposes of this section—
								(1)Advanced technology motor
				vehicleThe term
				advanced technology motor vehicle means—
									(A)any new qualified fuel cell motor vehicle
				(as defined in section 30B(b)(3));
									(B)any new advanced lean burn technology motor
				vehicle (as defined in section 30B(c)(3));
									(C)any new qualified hybrid motor vehicle (as
				defined in section 30B(d)(3)(A) and determined without regard to any gross
				vehicle weight rating);
									(D)any new qualified alternative motor fuel
				vehicle (as defined in section 30B(e)(4));
									(E)any plug-in hybrid electric vehicle;
				and
									(F)any electric vehicle.
									(2)Eligible componentsThe term eligible component
				means any component inherent to any advanced technology motor vehicle but not
				inherent to a motor vehicle which is not an advanced technology motor vehicle,
				including—
									(A)with respect to any gasoline or
				diesel-electric new qualified hybrid motor vehicle, any—
										(i)electric motor or generator,
										(ii)power split device,
										(iii)power control unit,
										(iv)power controls,
										(v)integrated starter generator, or
										(vi)battery,
										(B)with respect to any hydraulic new qualified
				hybrid motor vehicle, any—
										(i)accumulator or other energy storage
				device,
										(ii)hydraulic pump, or
										(iii)hydraulic pump-motor assembly,
										(iv)power control unit, or
										(v)power controls,
										(C)with respect to any new advanced lean burn
				technology motor vehicle, any—
										(i)diesel engine,
										(ii)turbocharger,
										(iii)fuel injection system, or
										(iv)after-treatment system, such as a particle
				filter or NOx absorber, and
										(D)with respect to any advanced technology
				motor vehicle, any other component submitted for approval by the
				Secretary.
									(3)Motor vehicleThe term motor vehicle has the
				meaning given such term by section 30(c)(2).
								(4)Plug-in hybrid electric vehicle
									(A)In generalThe term plug-in hybrid electric
				vehicle means a light-duty, medium-duty, or heavy-duty on-road or
				nonroad vehicle that is propelled by any combination of—
										(i)an electric motor and on-board,
				rechargeable energy storage system capable of operating the vehicle in
				intermittent or continuous all-electric mode and which is rechargeable using an
				off-board source of electricity, and
										(ii)an internal combustion engine or heat
				engine using any combustible fuel.
										(B)Nonroad vehicleThe term nonroad vehicle means
				a vehicle powered by a nonroad engine, as that term is defined in section 216
				of the Clean Air Act (42 U.S.C. 7550).
									(5)Qualified engineering integration
				costsFor purposes of
				subsection (b)(1)(B), the term qualified engineering integration
				costs means, with respect to any advanced technology motor vehicle,
				costs incurred prior to the market introduction of such motor vehicle for
				engineering tasks related to—
									(A)establishing functional, structural, and
				performance requirements for components and subsystems to meet overall vehicle
				objectives for a specific application,
									(B)designing interfaces for components and
				subsystems with mating systems within a specific vehicle application,
									(C)designing cost effective, efficient, and
				reliable manufacturing processes to produce components and subsystems for a
				specific vehicle application, and
									(D)validating functionality and performance of
				components and subsystems for a specific vehicle application.
									(e)Limitation based on amount of tax
								(1)In generalThe credit allowed under subsection (a) for
				any taxable year shall not exceed the sum of—
									(A)the taxpayer's regular tax liability (as
				defined in section 26(b)) for the taxable year, plus
									(B)the tax imposed under section 55 for the
				taxable year.
									(2)Carryover of unused credit amounts
									(A)In generalIf the credit allowable under subsection
				(a) for a taxable year exceeds the limitation under paragraph (1) for such
				taxable year, such excess shall be allowed—
										(i)as a credit carryback to each of the 13
				taxable years preceding such year, and
										(ii)as a credit carryforward to each of the 20
				taxable years following such year.
										(B)Amount carried to each yearFor purposes of this paragraph, rules
				similar to the rules of section 39(a)(2) shall apply.
									(f)Special rules
								(1)Reduction in basisFor purposes of this subtitle, if a credit
				is allowed under this section for any expenditure with respect to any property,
				the increase in the basis of such property which would (but for this paragraph)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
								(2)Investments and property outside the united
				statesNo credit shall be
				allowed under subsection (a) with respect to—
									(A)any manufacturing facility which is located
				outside the United States, and
									(B)any engineering integration or research and
				development conducted outside the United States.
									(3)Aggregation of expenditures;
				allocationsFor purposes of
				this section, rules similar to the rules of paragraphs (1) and (2) of section
				41(f) shall apply.
								(4)RecaptureThe Secretary shall, by regulation, provide
				for recapturing the benefit of any credit allowable under subsection (a) with
				respect to any manufacturing facility which ceases to produce advanced
				technology motor vehicles or eligible components.
								(5)Public statement
									(A)In generalNo credit shall be allowed under subsection
				(a) for any taxable year unless the eligible taxpayer makes publicly available
				a statement describing the activities of the eligible taxpayer for which the
				credit is allowed and the public benefits of such activities, including the
				estimated amount of any reduction in national oil consumption in future years
				as a result of such activities.
									(B)Time for publicationThe statement required under subparagraph
				(A) shall be made available not later than 90 days after the end of the taxable
				year for which the credit under subsection (a) is allowed and shall be in such
				form as the Secretary shall prescribe.
									(6)No double benefit
									(A)Coordination with other deductions and
				creditsExcept as provided in
				subparagraph (B), the amount of any deduction or other credit allowable under
				this chapter for any cost taken into account in determining the amount of the
				credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such cost.
									(B)Research and development costs
										(i)In generalExcept as provided in clause (ii), any
				amount described in subsection (b)(1)(A)(ii) taken into account in determining
				the amount of the credit under subsection (a) for any taxable year shall not be
				taken into account for purposes of determining the credit under section 41 for
				such taxable year.
										(ii)Costs taken into account in determining
				base period research expensesAny amounts described in subsection
				(b)(1)(A)(ii) taken into account in determining the amount of the credit under
				subsection (a) for any taxable year which are qualified research expenses
				(within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
										(g)Election not to take creditNo credit shall be allowed under subsection
				(a) for any property if the taxpayer elects not to have this section apply to
				such property.
							(h)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this
				section.
							.
				(b)Conforming amendments
					(1)Section 1016(a) of the Internal Revenue
			 Code of 1986, as amended by this Act, is amended by striking and
			 at the end of paragraph (37), by striking the period at the end of paragraph
			 (38) and inserting , and, and by adding at the end the following
			 new paragraph:
						
							(39)to the extent provided in section
				30D(f)(1).
							.
					(2)Section 6501(m) of such Code is amended by
			 inserting 30D(g), after 30C(e)(5),.
					(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30C the following new item:
						
							
								Sec. 30D. Advanced technology
				motor vehicles manufacturing
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts incurred in taxable years beginning after
			 December 31, 1993.
				211.Consumer incentives to purchase advanced
			 technology vehicles
				(a)Elimination on number of new qualified
			 hybrid and advanced lean burn technology vehicles eligible for alternative
			 motor vehicle credit
					(1)In generalSection 30B of the Internal Revenue Code of
			 1986 is amended by striking subsection (f) and by redesignating subsections (g)
			 through (j) as subsections (f) through (i), respectively.
					(2)Conforming amendments
						(A)Paragraphs (4) and (6) of section 30B(h) of
			 the Internal Revenue Code of 1986 are each amended by striking
			 (determined without regard to subsection (g)) and inserting
			 determined without regard to subsection (f)).
						(B)Section 38(b)(25) of such Code is amended
			 by striking section 30B(g)(1) and inserting section
			 30B(f)(1).
						(C)Section 55(c)(2) of such Code is amended by
			 striking section 30B(g)(2) and inserting section
			 30B(f)(2).
						(D)Section 1016(a)(36) of such Code is amended
			 by striking section 30B(h)(4) and inserting section
			 30B(g)(4).
						(E)Section 6501(m) of such Code is amended by
			 striking section 30B(h)(9) and inserting section
			 30B(g)(9).
						(b)Extension of alternative vehicle credit for
			 new qualified hybrid motor vehiclesParagraph (3) of section 30B(i) of the
			 Internal Revenue Code of 1986 (as redesignated by subsection (a)) is amended by
			 striking December 31, 2009 and inserting December 31,
			 2010.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2006,
			 in taxable years ending after such date.
				212.Consumer incentives to purchase plug-in
			 hybrid electric vehicles
				(a)New qualified hybrid motor vehicle includes
			 plug-in electric vehicles
					(1)In generalSection 30B(d)(3)(A) of the Internal
			 Revenue Code of 1986 (defining new qualified hybrid motor vehicle) is amended
			 by striking and at the end of clause (vi), by striking the
			 period at the end of clause (vii) and inserting , and, and by
			 inserting after clause (vii) the following new clause:
						
							(viii)which includes plug-in hybrid electric
				vehicles for purposes of paragraphs (2)(A) and
				(2)(B).
							.
					(2)DefinitionSection 30B(d)(3) of such Code is amended
			 by adding at the end the following new subparagraph:
						
							(D)Plug-in hybrid electric vehicle
								(i)In generalThe term plug-in hybrid electric
				vehicle means a light-duty, medium-duty, or heavy-duty on-road or
				nonroad vehicle that is propelled by any combination of—
									(I)an electric motor and on-board,
				rechargeable energy storage system capable of operating the vehicle in
				intermittent or continuous all-electric mode and which is rechargeable using an
				off-board source of electricity, and
									(II)an internal combustion engine or heat
				engine using any combustible fuel.
									(ii)Nonroad vehicleThe term nonroad vehicle means
				a vehicle powered by a nonroad engine, as that term is defined in section 216
				of the Clean Air Act (42 U.S.C. 7550).
								
					(b)Credit amount for passenger automobiles and
			 light trucks
					(1)In generalSection 30B(d)(2)(A) of the Internal
			 Revenue Code of 1986 is amended—
						(A)by striking clauses (i) and
			 (ii) and inserting clauses (i), (ii), and (iii),
						(B)by inserting , except that for
			 purposes of any plug-in hybrid electric vehicle, subsection (c)(2)(A)(ii) shall
			 not include fuel economy increases resulting from off-board sources of
			 electricity after such subsection in clause (i),
			 and
						(C)by adding at the end the following new
			 clause:
							
								(iii)Increase for battery-powered range from
				off-board electricityThe
				amount determined under this clause in 2009 through 2015 as follows:
									(I)$800 if such vehicle uses a 4 kWh traction
				battery.
									(II)$1200 if such vehicle uses a 5 kWh traction
				battery.
									(III)$1600 if such vehicle uses a 6 kWh traction
				battery.
									(IV)$2000 if such vehicle uses a 7 kWh traction
				battery.
									(V)$2400 if such vehicle uses a 8 kwh traction
				battery.
									(VI)$2800 if such vehicle uses a 9 kWh traction
				battery.
									(VII)$3000 if such vehicle uses a 10 kWh
				traction battery.
									(VIII)$3200 if such vehicle uses a 11 kWh
				traction battery.
									(IX)$3400 if such vehicle uses a 12 kWh
				traction battery.
									(X)$3800 if such vehicle uses a 13 kWh
				traction battery.
									(XI)$4000 if such vehicle uses a 14 kWh
				traction battery.
									(XII)$4200 if such vehicle uses a 15 kWh
				traction
				battery.
									.
						(2)DefinitionSection 30B(d)(3) of such Code, as amended
			 by subsection (a)(2), is amended by adding at the end the following new
			 subparagraph:
						
							(E)KWh traction batteryFor purposes of paragraph (2)(A)(iii), the
				term kWh traction battery means the size of an electrochemical
				storage device as measured by from 100 percent state of charge to 0 percent
				state of
				charge.
							.
					(c)Credit amount for other motor
			 vehicles
					(1)In generalSection 30B(d)(2)(B)(ii) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 subclause (II), by striking the period at the end of subclause (III) and
			 inserting , and, and by adding at the end the following new
			 subclause:
						
							(IV)40 percent for a plug-in hybrid electric
				vehicle that can use off-board electricity to recharge an energy storage device
				capable of at least 10 miles of all electric range and a percentage greater
				than 40 percent if the all electric range is greater than 10 miles, as
				determined by the Administrator of the Environmental Protection
				Agency.
							.
					(2)DefinitionSection 30B(d)(3) of such Code, as amended
			 by subsection (b)(2), is amended by adding at the end the following new
			 subparagraph:
						
							(F)All electric rangeFor purposes of paragraph (2)(B)—
								(i)In generalThe term all electric range
				means miles traveled in a hybrid electric vehicle capable of using an off-board
				source of electricity and tested using the Environmental Protection Agency’s
				Federal Urban Driving Schedule or a new driving schedule for plug-in hybrid
				electric vehicles.
								(ii)Driving schedule for plug-in hybrid
				electric vehicles
									(I)EstablishmentNot later than 18 months after the date of
				enactment of this subparagraph, the Administrator of the Environmental
				Protection Agency shall develop a driving schedule for plug-in hybrid electric
				vehicles based on a test that shall start with a full battery and end when the
				battery reaches 20 percent state of charge after intermittent use of the
				battery and electric motor for vehicle propulsion at speeds no greater than 35
				miles per hour, and which does not count vehicle miles traveled while the
				engine is operating.
									(II)Bonus creditsVehicles that can travel in all electric
				mode during a separate test of higher speed operation shall be entitled to
				bonus all electric range miles for purposes of the credit provided in this
				section on a schedule to be established by rule by the
				Administrator.
									.
					(d)Duration of tax creditSection 30B(i)(3) of the Internal Revenue
			 Code of 1986, as redesignated and amended by this Act, is amended by inserting
			 (December 31, 2015, in the case of a new qualified hybrid motor vehicle
			 which is a plug-in hybrid electric vehicle) after December 31,
			 2010.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31,
			 2008.
				213.Federal fleet requirements
				(a)Regulations
					(1)In generalThe Secretary of Energy shall issue
			 regulations for Federal fleets subject to the Energy Policy Act of 1992
			 (42 U.S.C.
			 13201 et seq.) requiring that not later than fiscal year 2016
			 each Federal agency achieve at least a 30 percent reduction in petroleum
			 consumption, as calculated from the baseline established by the Secretary for
			 fiscal year 2005.
					(2)RequirementNot later than fiscal year 2016, of the
			 Federal vehicles required to be alternative fueled vehicles under title V of
			 the Energy Policy Act of 1992 (42 U.S.C. 13251 et seq.), at least 30 percent
			 shall be hybrid motor vehicles (including plug-in hybrid motor vehicles) or new
			 advanced lean burn technology motor vehicles (as defined in section 30B(c)(3)
			 of the Internal Revenue Code of 1986).
					(b)Inclusion of electric drive in Energy
			 Policy Act of 1992Section
			 508(a) of the Energy Policy Act of 1992 (42 U.S.C. 13258(a)) is amended—
					(1)by striking The Secretary
			 and inserting the following:
						
							(1)AllocationThe
				Secretary
							;
				and
					(2)by adding at the end the following:
						
							(2)Electric vehiclesNot later than January 31, 2009, the
				Secretary shall—
								(A)allocate credit in an amount to be
				determined by the Secretary for—
									(i)acquisition of—
										(I)a light-duty hybrid electric
				vehicle;
										(II)a plug-in hybrid electric vehicle;
										(III)a fuel cell electric vehicle;
										(IV)a medium- or heavy-duty hybrid electric
				vehicle;
										(V)a neighborhood electric vehicle; or
										(VI)a medium- or heavy-duty dedicated vehicle;
				and
										(ii)investment in qualified alternative fuel
				infrastructure or nonroad equipment, as determined by the Secretary; and
									(B)allocate more than 1, but not to exceed 5,
				credits for investment in an emerging technology relating to any vehicle
				described in subparagraph (A) to encourage—
									(i)a reduction in petroleum demand;
									(ii)technological advancement; and
									(iii)environmental
				safety.
									.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section (including the
			 amendments made by subsection (b)) $10,000,000 for the period of fiscal years
			 2008 through 2013.
				214.Federal agency ethanol-blended gasoline and
			 biodiesel purchasing requirementSection 306 of the Energy Policy Act of 1992
			 (42 U.S.C. 13215) is amended to read as follows:
				
					306.Federal agency ethanol-blended gasoline and
				biodiesel purchasing requirement
						(a)Ethanol-blended gasolineThe head of each Federal agency shall
				ensure that, in areas in which ethanol-blended gasoline is reasonably available
				at a generally competitive price, the Federal agency purchases ethanol-blended
				gasoline containing at least 10 percent ethanol, rather than gasoline that is
				not ethanol-blended, for use in vehicles used by the agency that use
				gasoline.
						(b)Biodiesel
							(1)Definition of biodieselIn this subsection, the term
				biodiesel has the meaning given the term in section 312(f).
							(2)RequirementThe head of each Federal agency shall
				ensure that the Federal agency purchases, for use in fueling fleet vehicles
				that use diesel fuel used by the Federal agency at the location at which fleet
				vehicles of the Federal agency are centrally fueled, in areas in which the
				biodiesel-blended diesel fuel described in subparagraphs (A) and (B) is
				available at a generally competitive price—
								(A)as of the date that is 5 years after the
				date of enactment of this paragraph, biodiesel-blended diesel fuel that
				contains at least 20 percent biodiesel, rather than diesel fuel that is not
				biodiesel-blended; and
								(B)as of the date that is 10 years after the
				date of enactment of this paragraph, biodiesel-blended diesel fuel that
				contains at least 80 percent biodiesel, rather than diesel fuel that is not
				biodiesel-blended.
								(3)Requirement of Federal lawThis subsection shall not be considered a
				requirement of Federal law for the purposes of section 312.
							(c)ExemptionThis section does not apply to fuel used in
				vehicles excluded from the definition of fleet by subparagraphs
				(A) through (H) of section
				301(9).
						.
			215.Use of the existing flexible fuel vehicle
			 fleet of the Federal government
				(a)Use of alternative fuels by flexible fuel
			 vehiclesSection 400AA(a)(3)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6374(a)(3)) is amended by
			 striking subparagraph (E) and inserting the following:
					
						(E)Use of alternative fuels by flexible fuel
				vehicles
							(i)In generalFlexible fuel vehicles acquired pursuant to
				this section shall be operated on alternative fuels unless the Secretary
				determines that an agency qualifies for a waiver of that requirement for
				vehicles operated by the agency in a particular geographic area in
				which—
								(I)the alternative fuel otherwise required to
				be used in the vehicle is not reasonably available to retail purchasers of the
				fuel, as certified to the Secretary by the head of the agency; or
								(II)the cost of the alternative fuel otherwise
				required to be used in the vehicle is unreasonably more expensive compared to
				gasoline, as certified to the Secretary by the head of the agency.
								(ii)ComplianceThe Secretary shall monitor compliance with
				this subparagraph by all agency fleets and shall submit annually to Congress a
				report that—
								(I)describes the extent to which the
				requirements of this subparagraph are being achieved; and
								(II)includes information on annual reductions
				achieved from the use of petroleum-based fuels and the problems, if any,
				encountered in acquiring alternative
				fuels.
								.
				(b)Alternative compliance and
			 flexibilitySection 514 of
			 the Energy Policy Act of 1992 (42 U.S.C. 13263a) is amended to read as
			 follows:
					
						514.Alternative compliance
							(a)Application for waiverAny head of a Federal agency described in
				section 303(b)(3), any covered person subject to section 501, and any State
				subject to section 507(o) may petition the Secretary for a waiver of the
				applicable requirements of section 303, 501, or 507(o).
							(b)Grant of waiverThe Secretary may grant a waiver of the
				requirements of section 303, 501, or 507(o) upon a showing that the fleet
				owned, operated, leased, or otherwise controlled by the Federal agency, State,
				or covered person—
								(1)will achieve a reduction in its annual
				consumption of petroleum fuels equal to—
									(A)the reduction in consumption of petroleum
				that would result from 100 percent compliance with fuel use requirements in
				section 303 or 501, as appropriate; or
									(B)for entities covered under section 507(o),
				a reduction equal to the covered entity's consumption of alternative fuels if
				all its alternative fuel vehicles given credit under section 508 were to use
				alternative fuel 100 percent of the time; and
									(2)is in compliance with all applicable
				vehicle emission standards established by the Administrator under the Clean Air
				Act (42 U.S.C. 7401 et seq.).
								(c)Revocation of waiverThe Secretary shall revoke any waiver
				granted under this section if the Federal agency, State, or covered person
				fails to comply with subsection
				(b).
							.
				216.Standards for executive agency
			 automobiles
				(a)In generalSection 32917 of title 49, United States
			 Code, is amended to read as follows:
					
						32917.Standards for executive agency
				automobiles
							(a)DefinitionsIn this section:
								(1)AutomobileThe term automobile does not
				include any vehicle designed for combat-related missions, law enforcement work,
				or emergency rescue work.
								(2)Executive agencyThe term Executive agency has
				the meaning given that term in section 105 of title 5.
								(3)New
				automobileThe term new
				automobile, with respect to the fleet of automobiles of an executive
				agency, means an automobile that is leased for at least 60 consecutive days or
				purchased, by or for the Executive agency, after September 30, 2005.
								(b)Baseline average fuel economyIn accordance with guidance issued under
				subsection (e), the head of each Executive agency shall calculate the average
				fuel economy for all automobiles in the Executive agency’s fleet of automobiles
				that were leased or purchased during fiscal year 2005, which calculation shall
				serve as the baseline average fuel economy for the Executive agency’s fleet of
				automobiles.
							(c)Increase of average fuel
				economyThe head of each
				Executive agency shall manage the procurement of automobiles for that Executive
				agency so that by not later than September 30, 2008, the average fuel economy
				of the new automobiles in the Executive agency’s fleet of automobiles is not
				less than 3 miles per gallon higher than the baseline average fuel economy
				determined under subsection (b) for that Executive agency.
							(d)Fuel efficiencyThe head of an Executive agency shall
				ensure that each new automobile procured by the Executive agency is as fuel
				efficient as practicable.
							(e)Calculation of average fuel
				economyThe Secretary of
				Transportation shall issue regulations to carry out this section, including
				regulations regarding the calculation of average fuel
				economy.
							.
				(b)Conforming amendmentSection 32901(a)(3) of title 49, United
			 States Code, is amended by striking section 32908 of this title,
			 and inserting sections 32908 and 32917,.
				217.Tax incentives for private fleets
				(a)In generalSubpart E of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 48B the following new section:
					
						48C.Fuel-efficient fleet credit
							(a)General ruleFor purposes of section 46, the
				fuel-efficient fleet credit for any taxable year is 15 percent of the qualified
				fuel-efficient vehicle investment amount of an eligible taxpayer for such
				taxable year.
							(b)Vehicle purchase requirementIn the case of any eligible taxpayer which
				places less than 10 qualified fuel-efficient vehicles in service during the
				taxable year, the qualified fuel-efficient vehicle investment amount shall be
				zero.
							(c)Qualified fuel-efficient vehicle investment
				amountFor purposes of this
				section—
								(1)In generalThe term qualified fuel-efficient
				vehicle investment amount means the basis of any qualified
				fuel-efficient vehicle placed in service by an eligible taxpayer during the
				taxable year.
								(2)Qualified fuel-efficient
				vehicleThe term
				qualified fuel-efficient vehicle means an automobile which has a
				fuel economy which is at least 125 percent greater than the average fuel
				economy standard for an automobile of the same class and model year.
								(3)Other termsThe terms automobile,
				average fuel economy standard, fuel economy, and
				model year have the meanings given to such terms under section
				32901 of title 49, United States Code.
								(d)Eligible taxpayerThe term eligible taxpayer
				means, with respect to any taxable year, a taxpayer who owns a fleet of 100 or
				more vehicles which are used in the trade or business of the taxpayer on the
				first day of such taxable year.
							(e)TerminationThis section shall not apply to any vehicle
				placed in service after December 31,
				2010.
							.
				(b)Credit treated as part of investment
			 creditSection 46 of the
			 Internal Revenue Code of 1986 is amended by striking and at the
			 end of paragraph (3), by striking the period at the end of paragraph (4) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
					
						(5)the fuel-efficient fleet
				credit.
						.
				(c)Conforming amendments
					(1)Section 49(a)(1)(C) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of clause
			 (iii), by striking the period at the end of clause (iv) and inserting ,
			 and, and by adding at the end the following new clause:
						
							(v)the basis of any qualified fuel-efficient
				vehicle which is taken into account under section
				48C.
							.
					(2)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48 the following new item:
						
							
								Sec. 48C. Fuel-efficient fleet
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after December 31, 2006, in taxable years
			 ending after such date, under rules similar to the rules of section 48(m) of
			 the Internal Revenue Code of 1986 (as in effect on the day before the date of
			 the enactment of the Revenue Reconciliation Act of 1990).
				218.Reducing incentives to guzzle gas
				(a)Inclusion of heavy vehicles in limitation
			 on depreciation of certain luxury automobiles
					(1)In generalSection 280F(d)(5)(A) of the Internal
			 Revenue Code of 1986 (defining passenger automobile) is amended—
						(A)by striking clause (ii) and inserting the
			 following new clause:
							
								(ii)(I)which is rated at 6,000 pounds unloaded
				gross vehicle weight or less, or
									(II)which is rated at more than 6,000 pounds
				but not more than 14,000 pounds gross vehicle
				weight.
									,
						(B)by striking clause (ii) in
			 the second sentence and inserting clause (ii)(I).
						(2)Exception for vehicles used in farming
			 businessSection
			 280F(d)(5)(B) of such Code (relating to exception for certain vehicles) is
			 amended by striking and at the end of clause (ii), by
			 redesignating clause (iii) as clause (iv), and by inserting after clause (ii)
			 the following new clause:
						
							(iii)any vehicle used in a farming business (as
				defined in section 263A(e)(4),
				and
							.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
					(b)Updated depreciation deduction
			 limits
					(1)In generalSubparagraph (A) of section 280F(a)(1) of
			 the Internal Revenue Code of 1986 (relating to limitation on amount of
			 depreciation for luxury automobiles) is amended to read as follows:
						
							(I)LimitationThe amount of the depreciation deduction
				for any taxable year shall not exceed for any passenger automobile—
								(i)for the 1st taxable year in the recovery
				period—
									(I)described in subsection (d)(5)(A)(ii)(I),
				$4,000,
									(II)described in the second sentence of
				subsection (d)(5)(A), $5,000, and
									(III)described in subsection (d)(5)(A)(ii)(II),
				$6,000,
									(ii)for the 2nd taxable year in the recovery
				period—
									(I)described in subsection (d)(5)(A)(ii)(I),
				$6,400,
									(II)described in the second sentence of
				subsection (d)(5)(A), $8,000, and
									(III)described in subsection (d)(5)(A)(ii)(II),
				$9,600,
									(iii)for the 3rd taxable year in the recovery
				period—
									(I)described in subsection (d)(5)(A)(ii)(I),
				$3,850,
									(II)described in the second sentence of
				subsection (d)(5)(A), $4,800, and
									(III)described in subsection (d)(5)(A)(ii)(II),
				$5,775, and
									(iv)for each succeeding taxable year in the
				recovery period—
									(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
									(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
									(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
									.
					(2)Years after recovery periodSection 280F(a)(1)(B)(ii) of such Code is
			 amended to read as follows:
						
							(ii)LimitationThe amount treated as an expense under
				clause (i) for any taxable year shall not exceed for any passenger
				automobile—
								(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
								(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
								(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
								.
					(3)Inflation adjustmentSection 280F(d)(7) of such Code (relating
			 to automobile price inflation adjustment) is amended—
						(A)by striking after 1988 in
			 subparagraph (A) and inserting after 2007, and
						(B)by striking subparagraph (B) and inserting
			 the following new subparagraph:
							
								(B)Automobile price inflation
				adjustmentFor purposes of
				this paragraph—
									(i)In generalThe automobile price inflation adjustment
				for any calendar year is the percentage (if any) by which—
										(I)the average wage index for the preceding
				calendar year, exceeds
										(II)the average wage index for 2006.
										(ii)Average wage indexThe term average wage index
				means the average wage index published by the Social Security
				Administration.
									.
						(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
					(c)Expensing limitation for farm
			 vehicles
					(1)In generalParagraph (6) of section 179(b) of the
			 Internal Revenue Code of 1986 (relating to limitations) is amended to read as
			 follows:
						
							(6)Limitation on cost taken into account for
				farm vehiclesThe cost of any
				vehicle described in section 280F(d)(5)(B)(iii) for any taxable year which may
				be taken into account under this section shall not exceed
				$30,000.
							.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
					219.Increasing the efficiency of motor
			 vehicles
				(a)DefinitionsIn this section:
					(1)Alternative fuelThe term alternative fuel has
			 the meaning given the term in section 32901(a) of title 49, United States
			 Code.
					(2)E85The term E85 means a fuel
			 blend containing 85 percent ethanol and 15 percent gasoline or diesel by
			 volume.
					(3)Flexible fuel motor vehicleThe term flexible fuel motor
			 vehicle means a light duty motor vehicle warrantied by the manufacturer
			 of the vehicle to operate on any combination of gasoline, E85, and M85.
					(4)Hybrid motor vehicleThe term hybrid motor vehicle
			 means a new qualified hybrid motor vehicle (as defined in section 30B(d)(3) of
			 the Internal Revenue Code of 1986) that achieves at least 125 percent of the
			 model year 2002 city fuel economy.
					(5)Light-duty motor vehicleThe term light-duty motor
			 vehicle means, as defined in regulations promulgated by the
			 Administrator of the Environmental Protection Agency that are in effect on the
			 date of the enactment of this Act—
						(A)a light-duty truck; or
						(B)a light-duty vehicle.
						(6)M85The term M85 means a fuel
			 blend containing 85 percent methanol and 15 percent gasoline or diesel by
			 volume.
					(7)Plug-in hybrid motor vehicleThe term plug-in hybrid motor
			 vehicle means a hybrid motor vehicle that—
						(A)has an onboard, rechargeable storage device
			 capable of propelling the vehicle solely by electricity for at least 10 miles;
			 and
						(B)achieves at least 125 percent of the model
			 year 2002 city fuel economy.
						(8)Qualified motor vehicleThe term qualified motor
			 vehicle means—
						(A)a new advanced lean burn technology motor
			 vehicle (as defined in section 30B(c)(3) of the Internal Revenue Code of 1986)
			 that achieves at least 125 percent of the model year 2002 city fuel
			 economy;
						(B)an alternative fueled automobile (as
			 defined in section 32901(a) of title 49, United States Code);
						(C)a flexible fuel motor vehicle;
						(D)a new qualified fuel cell motor vehicle (as
			 defined in section 30B(b)(3) of the Internal Revenue Code of 1986);
						(E)a hybrid motor vehicle;
						(F)a plug-in hybrid motor vehicle;
						(G)an electric motor vehicle; and
						(H)any other appropriate motor vehicle that
			 uses substantially new technology and achieve at least 175 percent of the model
			 year 2002 city fuel economy, as determined by the Secretary of Transportation,
			 by regulation.
						(b)Requirements
					(1)In generalNot less than 50 percent of light-duty
			 motor vehicles manufactured for model year 2012 and each model year thereafter
			 and sold in the United States shall be qualified motor vehicles.
					(2)New
			 technologyNot less than 10
			 percent of the qualified motor vehicles manufactured for model year 2017 and
			 each model year thereafter and sold in the United States shall be—
						(A)hybrid motor vehicles;
						(B)plug-in hybrid motor vehicles;
						(C)new advanced lean burn technology motor
			 vehicles (as defined in section 30B(c)(3) of the Internal Revenue Code of
			 1986);
						(D)new qualified fuel cell motor vehicles (as
			 defined in section 30B(b)(3) of the Internal Revenue Code of 1986);
						(E)electric motor vehicles; or
						(F)any other appropriate motor vehicle that
			 uses substantially new technology and achieve at least 175 percent of the model
			 year 2002 city fuel economy, as determined by the Secretary of Transportation,
			 by regulation.
						(c)RulemakingNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation shall promulgate
			 regulations to carry out this section.
				IIIFuel choices for the 21st century
			301.Increase in alternative fuel vehicle
			 refueling property credit
				(a)In generalSubsection (a) of section 30C of the
			 Internal Revenue Code of 1986 is amended by striking 30 percent
			 and inserting 50 percent.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after December 31, 2006,
			 in taxable years ending after such date.
				302.Extension of biodiesel income and excise
			 tax credits
				(a)In generalSections 40A(g), 6426(c)(6), and
			 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each amended by striking
			 December 31, 2008 and inserting December 31,
			 2014.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect on January 1, 2009.
				303.Small ethanol producer credit expanded for
			 producers of sucrose and cellulosic ethanol
				(a)In generalSubparagraph (C) of section 40(b)(4) of the
			 Internal Revenue Code of 1986 (relating to small ethanol producer credit) is
			 amended by inserting (30,000,000 gallons for any sucrose or cellulosic
			 ethanol producer) after 15,000,000 gallons.
				(b)Sucrose or cellulosic ethanol
			 producerSection 40(b)(4) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subparagraph:
					
						(E)Sucrose or cellulosic ethanol
				producer
							(i)In generalFor purposes of this paragraph, the term
				sucrose or cellulosic ethanol producer means a producer of ethanol
				using sucrose feedstock or a producer of cellulosic biomass ethanol (as defined
				in section 168(l)(3)).
							(ii)Sucrose feedstockFor purposes of clause (i), the term
				sucrose feedstock means any raw sugar, refined sugar, or sugar
				equivalents (including juice and extract). Such term does not include any
				molasses, beet thick juice, or other similar products as determined by the
				Secretary.
							.
				(c)Conforming amendments
					(1)Section 40(g)(2) of the Internal Revenue
			 Code of 1986 is amended by striking 15,000,000 gallon limitation
			 and inserting 15,000,000 and 30,000,000 gallon
			 limitations.
					(2)Section 40(g)(5)(B) of such Code is amended
			 by striking 15,000,000 gallons and inserting the gallon
			 limitation under subsection (b)(4)(C).
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				304.Use of CAFE penalties to build alternative
			 fueling infrastructureSection
			 32912 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(e)Alternative fueling infrastructure grant
				program
						(1)Trust fund
							(A)EstablishmentThere is established in the Treasury of the
				United States a trust fund, to be known as the Alternative Fueling
				Infrastructure Trust Fund (referred to in this subsection as the
				Trust Fund), consisting of such amounts as are deposited into
				the Trust Fund under subparagraph (B) and any interest earned on investment of
				amounts in the Trust Fund.
							(B)Transfers of civil penaltiesThe Secretary of Transportation shall remit
				90 percent of the amount collected in civil penalties under this section to the
				Trust Fund.
							(2)Establishment of grant program
							(A)Grants authorizedThe Secretary of Energy may award grants to
				the entities described in paragraph (3) for the purpose of increasing the
				number of locations at which consumers may purchase alternative fuels.
							(B)Obligation of fundsThe Secretary of Energy shall obligate such
				sums as are available in the Trust Fund for grants under this
				subsection.
							(3)Grant recipients
							(A)In generalGrants awarded pursuant to paragraph (2)(A)
				may be awarded to—
								(i)owners of individual fueling stations in an
				amount not greater than $150,000 per site or $500,000 per entity; and
								(ii)corporations (including nonprofit
				corporations) with demonstrated experience in alternative fueling
				infrastructure.
								(B)PriorityIn awarding grants under this paragraph,
				the Secretary of Energy shall—
								(i)give priority to recognized non-profit
				corporations that have proven experience in the administration of grant funding
				and demonstrated technical expertise in the establishment of alternative
				fueling infrastructure;
								(ii)consider the number of vehicles produced
				for sale in the preceding production year capable of using each type of
				alternative fuel; and
								(iii)identify 1 primary group for each type of
				alternative fuel.
								(4)Use of funds
							(A)In generalGrants awarded under paragraph (2)(A) may
				be used to—
								(i)construct new facilities to dispense
				alternative fuels;
								(ii)purchase equipment to upgrade, expand, or
				otherwise improve existing alternative fuel facilities; or
								(iii)purchase equipment or pay for specific
				turnkey fueling services by alternative fuel providers.
								(B)Matching requirementThe Secretary of Energy may not award a
				grant under paragraph (2)(A) unless the grant recipient agrees to provide $1 of
				non-Federal contributions for every $3 of grant funds received under this
				subsection.
							(C)Administrative expensesA recipient of a grant under paragraph
				(2)(A) may not use more than 10 percent of any such grant for administrative
				expenses.
							(5)Selection of alternative fuel
				stationsEach grant recipient
				shall select the location for each alternative fuel station to be constructed
				with grant funds received under paragraph (2)(A) on a formal, open, and
				competitive basis, based on—
							(A)the public demand for each alternative fuel
				in a particular county based on state registration records showing the number
				of vehicles that can be operated with alternative fuel; and
							(B)the opportunity to create or expand
				corridors of alternative fuel stations along interstate or State highways;
				and
							(C)maximizing the geographic dispersion of
				alternative fuel stations.
							(6)Operation of alternative fuel
				stationsA facility
				constructed or upgraded with grant funds received under paragraph (2)(A)
				shall—
							(A)provide alternative fuel available to the
				public for a period of not less than 4 years;
							(B)establish a marketing plan to advance the
				sale and use of alternative fuels;
							(C)prominently display the price of
				alternative fuel on the marquee and in the station;
							(D)provide point of sale materials on
				alternative fuel;
							(E)clearly label the dispenser with consistent
				materials;
							(F)price the alternative fuel at the same
				margin that is received for unleaded gasoline; and
							(G)support and use all available tax
				incentives to reduce the cost of the alternative fuel to the lowest possible
				retail price.
							(7)Notification requirements
							(A)OpeningNot later than the date on which each
				alternative fuel station begins to offer alternative fuel to the public, the
				grant recipient that used grant funds to construct such station shall notify
				the Secretary of Energy of such opening and the Secretary shall add the new
				alternative fuel station to the alternative fuel station locator on its
				website.
							(B)Semi-annual reportNot later than 6 months after receiving a
				grant under this subsection, and every 6 months thereafter, each grant
				recipient shall submit a report to the Secretary of Energy that
				describes—
								(i)the status of each alternative fuel station
				constructed with grant funds received under this subsection;
								(ii)the amount of alternative fuel dispensed at
				each station during the preceding 6-month period; and
								(iii)the average price per gallon of the
				alternative fuel sold at each station during the preceding 6-month
				period.
								(8)Alternative fuel definedIn this subsection, the term
				alternative fuel means—
							(A)any fuel of which—
								(i)not less than 85 percent of the volume
				consists of ethanol, natural gas, compressed natural gas, liquefied natural
				gas, liquefied petroleum gas, or hydrogen; or
								(ii)a percentage determined by the Secretary,
				by rule, that is not less than 70 percent, of the volume consists of the
				elements listed in clause (i), to provide for requirements relating to cold
				start, safety, or vehicle functions; or
								(B)any mixture of biodiesel and diesel fuel
				determined without regard to any use of kerosene that contains at least 20
				percent
				biodiesel.
							.
			305.Accelerating conversion to alternative
			 fuels infrastructure
				(a)FindingsCongress finds that—
					(1)as of the date of enactment of this Act, an
			 estimated 5,000,000 to 6,000,000 flexible-fuel vehicles are on roads in the
			 United States;
					(2)based on the report of the Department of
			 Energy entitled Transportation Energy Date Book: Edition 25,
			 only 740 refueling sites providing E–85 or biodiesel existed in the United
			 States in 2005, equivalent to less than 1 percent of total United States
			 refueling stations; and
					(3)as the number of flexible-fuel vehicles on
			 roads in the United States increases, an increase in the availability of
			 alternative refueling infrastructure must occur in order to enable the
			 displacement of petroleum consumption.
					(b)GoalCongress declares that it is the goal of
			 the United States to increase the accessibility of alternative fuels to retail
			 consumers, and to ensure that at least 10 percent of motor vehicle refueling
			 stations provide alternative fuels, by calendar year 2015.
				(c)Infrastructure pilot program for
			 alternative fuels
					(1)In generalThe Secretary of Energy, in consultation
			 with the Secretary of Transportation and the Administrator of the Environmental
			 Protection Agency (referred to in this subsection as the
			 Secretary), shall establish a competitive grant pilot program
			 (referred to in this subsection as the pilot program), to be
			 administered through the Clean Cities Program of the Department of Energy, to
			 provide not more than 10 geographically-dispersed project grants to State
			 governments, local governments, metropolitan transportation authorities, or
			 partnerships of those entities to carry out 1 or more projects for the purposes
			 described in paragraph (2).
					(2)Grant
			 purposesA grant under this
			 subsection shall be used for the establishment of refueling infrastructure
			 corridors for alternative fuels along the National Highway System,
			 including—
						(A)installation of infrastructure and
			 equipment necessary to ensure adequate distribution of qualified alternative
			 fuels within the corridor;
						(B)installation of infrastructure and
			 equipment necessary to directly support vehicles powered by qualified
			 alternative fuels; and
						(C)operation and maintenance of infrastructure
			 and equipment installed as part of a project funded by the grant.
						(3)Applications
						(A)Requirements
							(i)In generalSubject to clause (ii), not later than 90
			 days after the date of enactment of this Act, the Secretary shall issue
			 requirements for use in applying for grants under the pilot program.
							(ii)Minimum requirementsAt a minimum, the Secretary shall require
			 that an application for a grant under this subsection—
								(I)be submitted by—
									(aa)the head of a State or local government or
			 a metropolitan transportation authority, or any combination of those entities;
			 and
									(bb)a registered participant in the Clean
			 Cities Program of the Department of Energy; and
									(II)include—
									(aa)a description of the project proposed in
			 the application, including the ways in which the project meets the requirements
			 of this subsection;
									(bb)an estimate of the degree of use of the
			 project, including the estimated size of fleet of alternative fueled vehicles
			 available within the geographic region of the corridor;
									(cc)an estimate of the potential petroleum
			 displaced and air pollution emissions reduced as a result of the project, and a
			 plan to collect and disseminate petroleum displacement and environmental data
			 relating to the project to be funded under the grant, over the expected life of
			 the project;
									(dd)a description of the means by which the
			 project will be sustainable without Federal assistance after the completion of
			 the term of the grant;
									(ee)a complete description of the costs of the
			 project, including acquisition, construction, operation, and maintenance costs
			 over the expected life of the project;
									(ff)a description of which costs of the project
			 will be supported by Federal assistance under this subsection; and
									(gg)documentation to the satisfaction of the
			 Secretary that diesel fuel containing sulfur at not more than 15 parts per
			 million is available for carrying out the project, and a commitment by the
			 applicant to use that fuel in carrying out the project.
									(B)PartnersAn applicant under subparagraph (A) may
			 carry out a project under the pilot program in partnership with public and
			 private entities.
						(4)Selection criteriaIn evaluating applications under the pilot
			 program, the Secretary shall—
						(A)consider the experience of each applicant
			 with previous, similar projects; and
						(B)give priority consideration to applications
			 that—
							(i)are most likely to maximize displacement of
			 petroleum consumption and environmental protection;
							(ii)demonstrate the greatest commitment on the
			 part of the applicant to ensure funding for the proposed project and the
			 greatest likelihood that the project will be maintained or expanded after
			 Federal assistance under this subsection is completed;
							(iii)represent a partnership of public and
			 private entities; and
							(iv)exceed the minimum requirements of
			 paragraph (3)(A)(ii).
							(5)Pilot project requirements
						(A)Maximum
			 amountThe Secretary shall
			 provide not more than $20,000,000 in Federal assistance under the pilot program
			 to any applicant.
						(B)Cost sharingThe non-Federal share of the cost of any
			 activity relating to qualified alternative fuel infrastructure development
			 carried out using funds from a grant under this subsection shall be not less
			 than 20 percent.
						(C)Maximum period of grantsThe Secretary shall not provide funds to
			 any applicant under the pilot program for more than 2 years.
						(D)Deployment and distributionThe Secretary shall seek, to the maximum
			 extent practicable, to ensure a broad geographic distribution of project sites
			 funded by grants under this subsection.
						(E)Transfer of information and
			 knowledgeThe Secretary shall
			 establish mechanisms to ensure that the information and knowledge gained by
			 participants in the pilot program are transferred among the pilot program
			 participants and to other interested parties, including other applicants that
			 submitted applications.
						(6)Schedule
						(A)Initial grants
							(i)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall publish in the Federal Register,
			 Commerce Business Daily, and such other publications as the Secretary considers
			 to be appropriate, a notice and request for applications to carry out projects
			 under the pilot program.
							(ii)DeadlineAn application described in clause (i)
			 shall be submitted to the Secretary by not later than 180 days after the date
			 of publication of the notice under that clause.
							(iii)Initial selectionNot later than 90 days after the date by
			 which applications for grants are due under clause (ii), the Secretary shall
			 select by competitive, peer-reviewed proposal up to 5 applications for projects
			 to be awarded a grant under the pilot program.
							(B)Additional grants
							(i)In generalNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall publish in the Federal Register,
			 Commerce Business Daily, and such other publications as the Secretary considers
			 to be appropriate, a notice and request for additional applications to carry
			 out projects under the pilot program that incorporate the information and
			 knowledge obtained through the implementation of the first round of projects
			 authorized under the pilot program.
							(ii)DeadlineAn application described in clause (i)
			 shall be submitted to the Secretary by not later than 180 days after the date
			 of publication of the notice under that clause.
							(iii)Initial selectionNot later than 90 days after the date by
			 which applications for grants are due under clause (ii), the Secretary shall
			 select by competitive, peer-reviewed proposal such additional applications for
			 projects to be awarded a grant under the pilot program as the Secretary
			 determines to be appropriate.
							(7)Reports to Congress
						(A)Initial
			 reportNot later than 60 days
			 after the date on which grants are awarded under this subsection, the Secretary
			 shall submit to Congress a report containing—
							(i)an identification of the grant recipients
			 and a description of the projects to be funded under the pilot program;
							(ii)an identification of other applicants that
			 submitted applications for the pilot program but to which funding was not
			 provided; and
							(iii)a description of the mechanisms used by the
			 Secretary to ensure that the information and knowledge gained by participants
			 in the pilot program are transferred among the pilot program participants and
			 to other interested parties, including other applicants that submitted
			 applications.
							(B)EvaluationNot later than 2 years after the date of
			 enactment of this Act, and annually thereafter until the termination of the
			 pilot program, the Secretary shall submit to Congress a report containing an
			 evaluation of the effectiveness of the pilot program, including an assessment
			 of the petroleum displacement and benefits to the environment derived from the
			 projects included in the pilot program.
						(8)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this subsection
			 $200,000,000, to remain available until expended.
					306.Increasing consumer awareness of flexible
			 fuel automobilesSection 32908
			 of title 49, United States Code, is amended by adding at the end the
			 following:
				
					(g)Increasing consumer awareness of flexible
				fuel automobiles
						(1)In generalThe Secretary of Transportation shall
				prescribe regulations that require the manufacturer of automobiles distributed
				in interstate commerce for sale in the United States—
							(A)to prominently display a permanent badge or
				emblem on the quarter panel or tailgate of each such automobile that indicates
				such automobile is capable of operating on alternative fuel; and
							(B)to include information in the owner’s
				manual of each such automobile information that describes—
								(i)the capability of the automobile to operate
				using alternative fuel; and
								(ii)the benefits of using alternative fuel,
				including the renewable nature, the increased fuel efficiency, and the
				environmental benefits of using alternative fuel.
								(2)CollaborationThe Secretary of Transportation shall
				collaborate with automobile retailers to develop voluntary methods for
				providing prospective purchasers of automobiles with information regarding the
				benefits of using alternative fuel in automobiles, including—
							(A)the renewable nature of alternative fuel;
				and
							(B)the environmental benefits of using
				alternative
				fuel.
							.
			307.Minimum quantity of renewable fuel derived
			 from cellulosic biomassSection 211(o)(2)(B) of the Clean Air Act
			 (42 U.S.C. 7545(o)(2)(B)) is amended by striking clause (iii) and inserting the
			 following:
				
					(iii)Minimum quantity derived from cellulosic
				biomassThe applicable volume
				referred to in clause (ii) shall contain a minimum of—
						(I)for each of calendar years 2010 through
				2012, 75,000,000 gallons that are derived from cellulosic biomass; and
						(II)for calendar year 2013 and each calendar
				year thereafter, 250,000,000 gallons that are derived from cellulosic
				biomass.
						.
			308.Minimum quantity of renewable fuel derived
			 from sugar
				(a)In generalSection 211(o)(2)(B) of the Clean Air Act
			 (42 U.S.C. 7545(o)(2)(B)) is amended by adding at the end the following:
					
						(v)Minimum quantity derived from
				sugarFor calendar year 2008
				and each calendar year thereafter, the applicable volume referred to in clause
				(ii) shall contain a minimum of 100,000,000 gallons that are derived from
				domestically-grown sugarcane, sugar beets, or sugar
				components.
						.
				(b)Applicable volumeSection 211(o)(2)(B)(i) of the Clean Air
			 Act (42 U.S.C. 7545(o)(2)(B)(i)) is amended—
					(1)in the item relating to calendar year 2008,
			 by striking 5.4 and inserting 5.5;
					(2)in the item relating to calendar year 2009,
			 by striking 6.1 and inserting 6.2;
					(3)in the item relating to calendar year 2010,
			 by striking 6.8 and inserting 6.9;
					(4)in the item relating to calendar year 2011,
			 by striking 7.4 and inserting 7.5; and
					(5)in the item relating to calendar year 2012,
			 by striking 7.5 and inserting 7.6.
					309.Bioenergy research and
			 developmentSection 931(c) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16231(c)) is amended—
				(1)in paragraph (1), by striking
			 $213,000,000 and inserting $326,000,000;
				(2)in paragraph (2), by striking
			 $251,000,000 and inserting $377,000,000;
			 and
				(3)in paragraph (3), by striking
			 $274,000,000 and inserting $398,000,000.
				310.Production incentives for cellulosic
			 biofuelsSection 942(f) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16251(f)) is amended by striking
			 $250,000,000 and inserting $200,000,000 for each of
			 fiscal years 2007 through 2011.
			311.Low-interest loan and grant program for
			 retail delivery of E–85 fuel
				(a)Purposes of loansSection 312(a) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1942(a)) is amended—
					(1)in paragraph (9)(B)(ii), by striking
			 or at the end;
					(2)in paragraph (10), by striking the period
			 at the end and inserting ; or; and
					(3)by adding at the end the following:
						
							(11)building infrastructure, including pump
				stations, for the retail delivery to consumers of any fuel that contains not
				less than 85 percent ethanol, by
				volume.
							.
					(b)ProgramSubtitle B of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1941 et seq.) is amended by adding at the end
			 the following:
					
						320.Low-interest loan and grant program for
				retail delivery of E–85 fuel
							(a)In generalThe Secretary shall establish a
				low-interest loan and grant program to assist farmer-owned ethanol producers
				(including cooperatives and limited liability corporations) to develop and
				build infrastructure, including pump stations, for the retail delivery to
				consumers of any fuel that contains not less than 85 percent ethanol, by
				volume.
							(b)Terms
								(1)Interest rateA low-interest loan under this section
				shall be fixed at not more than 5 percent for each year.
								(2)AmortizationThe repayment of a loan under this section
				shall be amortized over the expected life of the infrastructure project that is
				being financed with the proceeds of the loan.
								(c)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
							.
				(c)RegulationsAs soon as practicable after the date of
			 enactment of this Act, the Secretary of Agriculture shall promulgate such
			 regulations as are necessary to carry out the amendments made by this
			 section.
				312.Transit-Oriented Development
			 Corridors
				(a)DefinitionsIn this section:
					(1)Transit-oriented development
			 corridorThe term
			 Transit-Oriented Development Corridor (referred to in this section
			 as TODC) means a geographic area designated by the Secretary
			 under subsection (b).
					(2)Other termsThe terms fixed guideway,
			 local governmental authority, mass transportation,
			 Secretary, State, and urbanized area
			 have the meanings given such terms in section 5302 of title 49, United States
			 Code.
					(b)Transit-Oriented development
			 corridors
					(1)In generalThe Secretary shall develop and carry out a
			 program to designate geographic areas in urbanized areas as Transit-Oriented
			 Development Corridors.
					(2)CriteriaEach TODC shall include rights-of-way for
			 fixed guideway mass transportation facilities (including commercial development
			 of facilities that have a physical and functional connection with each
			 facility).
					(3)Number of TODCsIn consultation with State transportation
			 departments and metropolitan planning organizations, the Secretary shall
			 designate—
						(A)not fewer than 10 TODCs by December 31,
			 2015; and
						(B)not fewer than 20 TODCs by December 31,
			 2025.
						(4)Transit grants
						(A)In generalThe Secretary may award grants to eligible
			 States and local governmental authorities to pay the Federal share of the cost
			 of designating geographic areas in urbanized areas as TODCs.
						(B)ApplicationEach eligible State or local governmental
			 authority desiring a grant under this paragraph shall submit an application to
			 the Secretary, at such time, in such manner, and accompanied by such additional
			 information as the Secretary may reasonably require.
						(C)Labor standardsSubchapter IV of chapter 31 of title 40,
			 United States Code shall apply to projects that receive funding under this
			 section.
						(D)Federal shareThe Federal share of the cost of a project
			 under this subsection shall be 50 percent.
						(c)TODC research and developmentTo support effective deployment of grants
			 and incentives under this section, the Secretary shall establish a TODC
			 research and development program to conduct research on the best practices and
			 performance criteria for TODCs.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated $50,000,000 for each of fiscal years 2007 through
			 2012 to carry out this section.
				IVNationwide energy security media
			 campaign
			401.Nationwide media campaign to decrease oil
			 consumption
				(a)In generalThe Secretary of Energy, acting through the
			 Assistant Secretary for Energy Efficiency and Renewable Energy (referred to in
			 this section as the Secretary), shall develop and conduct a
			 national media campaign for the purpose of decreasing oil consumption in the
			 United States over the next decade.
				(b)Contract with entityThe Secretary shall carry out subsection
			 (a) directly or through—
					(1)competitively bid contracts with 1 or more
			 nationally recognized media firms for the development and distribution of
			 monthly television, radio, and newspaper public service announcements;
			 or
					(2)collective agreements with 1 or more
			 nationally recognized institutes, businesses, or nonprofit organizations for
			 the funding, development, and distribution of monthly television, radio, and
			 newspaper public service announcements.
					(c)Use of funds
					(1)In generalAmounts made available to carry out this
			 section shall be used for the following:
						(A)Advertising costs
							(i)The purchase of media time and
			 space.
							(ii)Creative and talent costs.
							(iii)Testing and evaluation of
			 advertising.
							(iv)Evaluation of the effectiveness of the
			 media campaign.
							(v)The negotiated fees for the winning bidder
			 on requests from proposals issued either by the Secretary for purposes
			 otherwise authorized in this section.
							(vi)Entertainment industry outreach,
			 interactive outreach, media projects and activities, public information, news
			 media outreach, and corporate sponsorship and participation.
							(B)Administrative costsOperational and management expenses.
						(2)LimitationsIn carrying out this section, the Secretary
			 shall allocate not less than 85 percent of funds made available under
			 subsection (e) for each fiscal year for the advertising functions specified
			 under paragraph (1)(A).
					(d)ReportsThe Secretary shall annually submit to
			 Congress a report that describes—
					(1)the strategy of the national media campaign
			 and whether specific objectives of the campaign were accomplished,
			 including—
						(A)determinations concerning the rate of
			 change of oil consumption, in both absolute and per capita terms; and
						(B)an evaluation that enables consideration
			 whether the media campaign contributed to reduction of oil consumption;
						(2)steps taken to ensure that the national
			 media campaign operates in an effective and efficient manner consistent with
			 the overall strategy and focus of the campaign;
					(3)plans to purchase advertising time and
			 space;
					(4)policies and practices implemented to
			 ensure that Federal funds are used responsibly to purchase advertising time and
			 space and eliminate the potential for waste, fraud, and abuse; and
					(5)all contracts or cooperative agreements
			 entered into with a corporation, partnership, or individual working on behalf
			 of the national media campaign.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2006 through 2010.
				
